2015 COPS Office Community Policing
Development (CPD) Program
Award Owner’s Manual

U.S. Department of Justice, Office of Community Oriented Policing Services

www.cops.usdoj.gov

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

2015 Community Policing Development (CPD)
Program Award Owner’s Manual
This manual was created to assist COPS Office Community Policing Development (CPD) Program, Tribal
Resources Grant Program - Technical Assistance (TRGP-TA), and Collaborative Reform Initiative for Technical
Assistance (CRI-TA) awardees with the administrative and financial matters associated with the award.
For more information about your Community Policing Development award, please contact your COPS Office
Program Manager. If you do not know the name or telephone number of your COPS Office Program Manager,
please contact the COPS Office Response Center at 800-421-6770.
U.S. Department of Justice

Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.COPS.usdoj.gov
Published 2015

i

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Contents
I. Award Acceptance, Terms, and Conditions  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
The award document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Award terms and conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Accepting the award . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
II. The Cooperative Agreement  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
The cooperative agreement document  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
I. Statement of authority  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
II. Statement of background and purpose  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
III. Scope of Work . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
IV. Period of performance  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38
V. Financial administration  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38
VI. Program manager(s)  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
VII. General provisions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
VIII. Modifications  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
IX. Incorporation by reference; effective date  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
III. Procurement Process . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
What documentation must be submitted to the COPS Office for sole source approval? . . . . . . . . . . . . . . . . . .  41
Contact the COPS Office . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42

ii

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

IV. Accessing Award Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
Payment method . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
Setting up your account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
Additional payment questions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
Matching funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
V. Financial Record Maintenance  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
Accounting systems and records  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
VI. Federal Audit Requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
Requirements and audits  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
Typical audit findings  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  48
VII. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  50
Federal Financial Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50
Program Progress Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51
Contact points to obtain technical assistance and report violations  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  52
VIII. When the Award Period Has Ended  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  53
Final Federal Financial Report (SF-425) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  53
Final Program Progress (Closeout) Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  53
IX. Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  55
Appendices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  56
Appendix A. List of source documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  56
Appendix B. Assurances and Certifications  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  57
Appendix C. Community policing defined . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  63
Appendix D. Sole source justification facts  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  69

iii

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix E. Conference reporting requirements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  71
Appendix F. Consultant/contractor rate information sheet . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  85
Appendix G. Whistleblower protection (41 U.S.C. 4712) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  86
Appendix H. 2 CFR Appendix II to Part 200: Contract provisions for nonfederal entity contracts under
federal awards  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  90
Glossary of Terms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  92

iv

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Getting Started
Congratulations on receiving an award from the U.S. Department of Justice (DOJ), Office of Community
Oriented Policing Services (COPS Office). The COPS Office Community Policing Development (CPD)
Program, the Tribal Resources Grant Program - Technical Assistance (TRGP-TA), and the Collaborative Reform
Initiative for Technical Assistance (CRI-TA) awards provide funding to advance the practice of community
policing in law enforcement agencies through knowledge resource products and services such as training
and technical assistance, the development of innovative community policing strategies, applied research,
guidebooks, or best practice documents.
According to the COPS Office, community policing is a philosophy that promotes organizational strategies,
which support the systematic use of partnerships and problem-solving techniques to proactively address
the immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of
crime. For a complete definition, please see appendix C, “Community Policing Defined,” on page 64.
This COPS Office Community Policing Development (CPD) Program Award Owner’s Manual will assist your
agency with the administrative and financial matters associated with your award. It was developed to
ensure that all COPS Office CPD awardees are able to clearly understand and meet the requirements of their
award. Please review this manual carefully because a failure to follow award requirements can have serious
ramifications. Please do not hesitate to call your COPS Office Program Manager as listed in your agency’s
award package or the COPS Office Response Center at 800-421-6770 if you need assistance with the
implementation of your award.
Thank you for providing us with the opportunity to work in partnership with you on this important project.

1

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

I. Award Acceptance, Terms, and Conditions
To officially accept and begin your COPS Office CPD Program award, your agency must access www.cops.
usdoj.gov and select the “Account Access” link in the upper right corner to log in, review, and electronically
sign the award document with the award terms and conditions; if applicable, the cooperative agreement
that is incorporated by reference into the award document; and, if applicable, the special award conditions
or high risk conditions in the award document supplement within 45 days of the date shown on the award
congratulatory letter.
Your agency will not be able to draw down award funds until the COPS Office receives your signed award
document. For more information on drawing down award funds, please see section IV, “Accessing Award
Funds,” on page 44 of this manual.

The award document
The award document is the document indicating your official award funding amount, the award number,
the award terms and conditions, and the award start and end dates. Please note that if your award includes
a cooperative agreement, it is incorporated by reference into the award document and that by signing the
award document, your agency has entered into the cooperative agreement with the COPS Office and agrees
to abide by all the requirements in the cooperative agreement.
The award document is preprinted with your agency’s law enforcement and government executives’ names
and addresses. For non-law enforcement agencies (institutions of higher education, private organizations,
etc.), the authorized officials are the programmatic and financial officials who have the ultimate signatory
authority to sign contracts on behalf of your organization. If this information is incorrect or has changed,
please update your “Agency Contacts” online at www.cops.usdoj.gov through the “Account Access” link. If
the law enforcement or government official has changed since the time of application, please have the
current law enforcement executive or government executive for your agency sign the award document.
Be sure to familiarize yourself with all terms, conditions, and requirements of your award before signing the
award document. To officially accept your award, please electronically sign the award document within
45 days of the date shown on the award congratulatory letter. Print and retain a copy of all pages of the
award document, award terms and conditions, and, if applicable, the cooperative agreement and the award
document supplement for your records.
The award start date indicated on the award document means that your agency may be reimbursed for
any allowable costs incurred on or after this date. The duration of your CPD award is listed on your award
document.
Your award number is in the following format: 2015-XX-XX-XXXX for Fiscal Year (FY) 2015 awards. The COPS
Office tracks award information based upon this number. Therefore, it is important to have your agency’s
award number (or your agency’s ORI number) readily available when corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five
numbers or letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for
use in tracking information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic award
information based upon this ORI number. If your agency does not have an ORI number assigned by the FBI,
the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two
characters will be “ZZ”). If you have any questions regarding your award, please refer to your award number
or your agency’s ORI number when corresponding with the COPS Office.

2

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or
thirteen-digit federal tax identification number assigned to you by the Internal Revenue Service. If your
OJP vendor number differs from your tax identification number, the OJP vendor number is only to be used
for administrative purposes in connection with this award program, and should not be used for Internal
Revenue Service purposes.

Award terms and conditions
The award terms and conditions are listed on your agency’s award document. By accepting this award, you
are obtaining federal funds from the COPS Office. As part of that agreement, your agency acknowledges that
it will comply with these terms and conditions (and, if applicable, any additional special conditions specific
to your agency). The section that follows describes each of the award conditions in detail, their rationale,
and their implications. It also addresses many frequently asked questions. If you have additional questions
concerning any of these award conditions, please contact your COPS Office Program Manager or call the
COPS Office Response Center at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from
drawing down or accessing award funds until the special conditions are satisfied as determined by the COPS
Office. Any special conditions will be included in the award document supplement. However, if you have
questions about the special conditions, please contact your assigned COPS Office Program Manager.

Reasons for award conditions
The requirements of your CPD award are established within

• the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
• applicable rules, regulations and policies issued by the U.S. Department of Justice, Office of
Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury;

• the specific CPD requirements established by the COPS Office.
A list of source documents for this booklet is provided in appendix A on page 57. You may request copies of
any source reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS Office-specific documents may be requested directly from the COPS Office by calling your COPS
Office Program Manager.

Review of award terms and conditions
By signing the award document to accept this CPD award, your agency agrees to abide by the following
award terms and conditions:
1. Award owner’s manual
The awardee agrees to comply with the terms and conditions in the 2015 COPS Office Community Policing
Development Program Award Owner’s Manual; COPS Office statute (42 U.S.C. 3796dd et seq.); 2 C.F.R. Part 200
(Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted
by the U.S. Department of Justice in 2 C.F.R. § 2800.101; representations made in the Community Policing
Development Program grant application; the Cooperative Agreement, if applicable; and all other applicable
program requirements, laws, orders, regulations, or circulars.

3

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply
to your award. Your agency will be responsible for the information and rules contained in this manual and for
implementing your award in compliance with the applicable terms, conditions, and regulations. Please note
that in accordance with 200 C.F.R. § 200.101(c), the COPS Office applies 2 C.F.R. Subparts A through E to forprofit (or commercial) entities. More detailed guidance regarding any particular award requirement or your
agency’s specific circumstances can be requested through your COPS Office Program Manager.
What you should do:
Please read the entire CPD program Award Owner’s Manual carefully prior to signing the award document.
If you have any questions, please contact your COPS Office Program Manager. When accepting your
award, you should ensure that the proper reporting and financial systems are in place to satisfy the award
requirements.
2. Assurances and Certifications
The awardee acknowledges its agreement to comply with the Assurances and Certifications forms that were signed
as part of its Community Policing Development program application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving
awards, several provisions of federal law require us to seek your assurances and certification regarding
certain matters. Most of the assurances and certifications apply to all federal award programs.
What you should do:
Applicants to COPS Office award programs are required to sign the Assurances and Certifications forms at
the time of application. Signing these documents assures the COPS Office that you have read, understood,
and accepted the award terms and conditions outlined in the Assurances and Certifications. Please read
these documents carefully, because signatures on these documents are treated as a material representation
of fact upon which reliance will be placed when the U.S. Department of Justice determines whether to
award the covered award. Additional copies of the Assurances and Certifications forms are contained in
appendix B on page 57 of this manual. If you have any questions about them, please contact your assigned
COPS Office Program Manager via the COPS Office Response Center at 800-421-6770.
3. Allowable costs
The funding under this project is for the payment of approved costs for Community Policing Development
purposes. The allowable costs for which your agency’s award has been approved are limited to those listed on the
Financial Clearance Memorandum, which is included in your agency’s award package.
The Financial Clearance Memorandum specifies the costs that your agency is allowed to fund with your
Community Policing Development award. It also describes any costs which have been disallowed after review of
your proposed budget. The awardee may not earn or keep any profit resulting from this award unless expressly
authorized in writing by the COPS Office. Your agency may not use Community Policing Development award funds
for any costs that are not identified as allowable in the Financial Clearance Memorandum.

4

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Why this condition:
COPS Office CPD program funding may only be used to pay for items and services approved by the COPS
Office as reflected in the Financial Clearance Memorandum (FCM). The 2015 COPS Office CPD program
funds are to be used to advance the practice of community policing in law enforcement agencies through
the development of knowledge resource products and services such as training and technical assistance,
the development of innovative community policing strategies, applied research, guidebooks, or best
practice documents that are national in scope.
Please note that in accordance with 2 C.F.R. § 200.101(c), the COPS Office applies the cost principles set
forth in 2 C.F.R. Subpart E to for-profit (or commercial) entities instead of the Federal Acquisition Regulation
(FAR) at 48 C.F.R. Subpart 31.2. In addition, in accordance with 2 C.F.R. § 200.400(g), the awardee may not earn
or keep profit as a result of this award unless expressly authorized by the specific terms and conditions of
your award.
To be eligible for payment under this award, the purchase of approved items must be made on or after the
award start date and comply with the guidelines described in section IV, “Accessing Award Funds,” on page
43 of this manual. Section V, “Financial Record Maintenance,” on page 46, outlines the types of records you
must keep to document that you followed this award condition. Purchases must also reflect the costs that
were approved in the FCM.
What you should do:
Refer to your FCM for the list of approved allowable cost categories. Listed below are the budget categories
that may appear on your FCM. If your agency’s operating budget categories differ from those approved
in the FCM, your agency should maintain a cross-reference to clearly identify where the funds were
budgeted. As long as funds are spent during the award period on the project costs that were documented
in your application’s budget summary and approved by the COPS Office through the issuance of the
FCM, this award condition will be satisfied. The grant award number should be indicated on all budgetary
documentation including purchase orders, receipts, and other documentation. All awardees should keep
and maintain the most recent, approved version of their 2015 CPD application for future reference.
Personnel (salaries and benefits)
Personnel expenses may be reimbursed for project activities that take place on or after the award start date.
In addition, a position’s salary must be reasonable for the services rendered and must be paid to a person
appointed under the law or rules governing hiring by your agency. Salary payments must be based on
payroll records. Time and attendance records or the equivalent must support payroll records.
For awardees that are state, local, or tribal government entities, award-funded salary and benefit costs must
supplement, not supplant (replace), locally funded personnel costs that would have been funded even in
the absence of this award. If any civilian personnel are employed on a part-time or temporary basis, your
agency must specify the percentage of time that each person is working solely on the project identified in
your agency’s CPD proposal.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your
employees. Particular items of fringe benefits must fall within the categories authorized by the COPS Office.
Authorized fringe benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave,
retirement, worker’s compensation, and unemployment insurance.

5

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Equipment/Technology
To be eligible for payment under this award, the purchase of equipment and technology must occur on or
after the award start date, the items must be those specifically applied for and approved by the COPS Office,
and they must meet the guidelines described in 2 C.F.R. Part 200 (Uniform Administrative Requirements,
Cost Principles, and Audit Requirements for Federal Awards) as adopted by the U.S. Department of Justice
in 2 C.F.R. Part §2800.101. For awardees that are state, local, or tribal government entities, award-funded
equipment and technology must supplement, not supplant (replace), locally funded items that would have
been funded even in the absence of this award. Funds currently budgeted or obligated for the purchase
of equipment and technology may not be reallocated to other purposes or reimbursed upon receiving
the CPD award. Agencies should establish practices to receive, label, inventory and track location for all
purchases made for grant-funded equipment and/or technology.
Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements for
office supplies that are consumed by routine administrative purposes instead of project-related activities
are prohibited. Items must meet the guidelines described in 2 C.F.R. Part 200 (Uniform Administrative
Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the U.S.
Department of Justice in 2 C.F.R. Part §2800.101.
Travel/Training
Travel costs for transportation, lodging, subsistence, temporary dependent care, and related items are
allowable under the CPD Program with prior approval from the COPS Office. In accordance with 2 C.F.R.
§ 200.474, travel costs for official business directly related to the award will be reimbursed based upon
the awardee’s written travel reimbursement policies if the costs are reasonable and allocable under the
project. In the absence of an acceptable written policy regarding travel costs, allowable rates and amounts
established by the U.S. General Services Administration (GSA) for the relevant geographic area will apply. The
current GSA travel policy and per diem rates can be found at www.gsa.gov.
Allowable airfare costs will be reimbursed based upon the least expensive unrestricted accommodations
class offered by commercial airlines—for example, lowest discount commercial airfare, the Federal
Government contract airfare (if authorized and available), or standard coach airfare—unless otherwise
authorized in advance by the COPS Office.
Temporary dependent care costs above and beyond regular dependent care that directly results from
conference travels are allowable as long as the costs incurred (1) are a direct result of the individual’s travel
for the federal award; (2) are consistent with the recipient’s documented travel policy for all entity travel; and
(3) are only temporary during the travel period.
The COPS Office CPD Program will fund award-related travel costs for the awardee agency or other (nonawardee) individuals to attend training and technical assistance conferences, seminars, or classes or to visit
a site specified in the application. Allowable award-related travel costs that were included in the application
have been approved by the COPS Office as part of the CPD award and final budget. Your agency should
keep timely and accurate records of all travel expenses. If at any time these costs change, you should
immediately contact your COPS Office Program Manager.
Contracts/Consultants
Compensation for individual consultant services procured under a COPS Office award must be reasonable
and allocable in accordance with 2 C.F.R. Subpart E—Cost Principles and consistent with that paid for similar
services in the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based

6

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

on the salary a consultant receives from his or her primary employer, as applicable, up to $550 per day. For
consultant or contractor rates which exceed $550 per day, the COPS Office requires written justification if the
consultants or contractors are hired through a noncompetitive bidding process, and awardees must receive
COPS Office approval of those rates before drawing down award funds. Determinations of approval will be
made on a case-by-case basis.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your
employees. Particular items of fringe benefits must fall within the categories authorized by the COPS Office.
Authorized fringe benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave,
retirement, worker’s compensation, and unemployment insurance.
Other costs
Project-related expenditures that do not conform to any of the category descriptions specified above were
included in this section of your FCM. In addition, items that have a direct correlation to the overall success
of an awardee’s project objectives and are necessary for the project to reach full implementation will be
considered on a case-by-case basis by the COPS Office.
For awardees that are state, local, or tribal government entities, requests may be made only for items or
positions that are not otherwise budgeted with state, local, or Bureau of Indian Affairs (BIA) funds and would
not be funded in the absence of the CPD award.
If at any time you are unsure if an item is considered allowable or unallowable, please contact your COPS
Office Program Manager for further assistance.
Indirect costs
Indirect (F&A) costs means those costs incurred for a common or joint purpose that are not readily
assignable to a particular project but are necessary to the operation of the agency and the performance
of the project. Indirect costs are allowable for this program, but must adhere to the standards set forth in
the applicable Office of Management and Budget (OMB) guidance as stated in 2 C.F.R. Part 200 (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the
U.S. Department of Justice in 2 C.F.R. § 2800.101. Examples of indirect costs include those incurred for facility
operation and maintenance, depreciation, and administrative salaries.
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses that are approved to be included within an indirect cost rate. It is important that your agency
carefully track and update its indirect cost rate during the COPS Office grant award period.
The grantee understands that if it submitted an expired indirect cost rate agreement at the time of application,
it will be unable to recover federal funds for indirect costs until the COPS Office receives a current indirect cost
rate agreement covering the award period. A special condition may be added to the award prohibiting the
obligation, expenditure, or drawdown of funds reimbursement for indirect costs until a current indirect cost
rate has been approved by your cognizant federal agency and submitted to the COPS Office.
If your agency’s approved indirect cost rate expires during the grant award period, a current approved rate
must be submitted to the COPS Office in order to continue to draw down grant funding for indirect costs.
Your agency must advise the COPS Office in writing of any changes to your approved indirect cost rate
during the grant award period and must request a budget modification with the COPS Office to reflect any
rate change.
If your agency has never received a negotiated indirect cost rate, then you may request a de minimis indirect
cost rate of 10 percent of modified total direct costs (MTDC). See 2 C.F.R. § 200.414(f ).

7

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

In addition, if a provisional indirect cost rate is in effect at grant closeout, your agency shall proceed with
closeout, but you will need to complete an expenditure analysis upon receipt of the approved final indirect
cost rate to determine if an adjustment is necessary. If your agency drew down excess COPS Office funding
for indirect costs, then your agency must return the overpayment to the COPS Office and submit a revised
Federal Financial Report (SF-425). If your agency incurred additional indirect costs, then your agency may
request a budget modification if the award is still open and award funds are available. If your agency returns
or draws down COPS Office funding, then your agency will need to submit a revised final Federal Financial
Report (SF-425).
Please be advised that awardees may not use COPS Office funding for the same item or service also funded by
another U.S. Department of Justice award.
4. Travel costs
Travel costs for transportation, lodging and subsistence, and related items are allowable under the Community
Policing Development Program with prior approval from the COPS Office. Payment for allowable travel costs
will be in accordance with 2 C.F.R. § 200.474 (Uniform Administrative Requirements, Cost Principles, and Audit
Requirements for Federal Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
Why this condition:
The COPS Office CPD Program will fund award-related travel costs for the awardee agency or other (nonawardee) individuals to attend training and technical assistance conferences, seminars, or classes or to visit a
site specified in the original application. Allowable expenses for award-related lodging, meals, and incidental
expenses that were included in the application were approved by the COPS Office as part of your agency’s
CPD award and final budget. For more information, please refer to award condition #3 on page 4, “Allowable
Costs.”
What you should do:
Your agency should refer to your FCM for a list of approved travel costs and use CPD funds only for those
approved travel costs incurred during the award period. In addition, your agency should keep timely and
accurate records of all travel expenses. If at any time these costs change, you should immediately contact
your COPS Office Program Manager.
5. Supplementing, not supplanting
State, local, and tribal government awardees must use Community Policing Development funds to supplement,
and not supplant, state, local, or Bureau of Indian Affairs (BIA) funds that are already committed or otherwise
would have been committed for award purposes (hiring, training, purchases, and/or activities) during the award
period. In other words, state, local, and tribal government awardees may not use COPS Office funds to supplant
(replace) state, local, or BIA funds that would have been dedicated to the COPS Office-funded item(s) in the absence
of the COPS Office award.
Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds not be used to replace
state or local funds (or, for tribal awardees, BIA funds) that would, in the absence of federal aid, be made
available for the award purposes.

8

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

What you should do:
For state, local, and tribal awardees, CPD funds may not be used to pay for any item or cost funded under
the award (equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state, local,
or BIA funds. In addition, awardees may not reallocate state, local, or BIA funds from one area within the law
enforcement budget to another as a result of receiving CPD award funds. If you have questions concerning
this award term, and how it pertains to your project budget, please contact your COPS Office Program
Manager.
6. Extensions
Your agency may request an extension of the grant award period to receive additional time to implement your
grant program. Such extensions do not provide additional funding. Only those awardees that can provide a
reasonable justification for delays will be granted no-cost extensions. Extension requests must be received prior to
the end date of the award.
Why this condition:
Under federal regulations, requests to extend the award period require prior written approval from the COPS
Office. Without an approved extension, your agency is not permitted to draw down federal funding for costs
incurred beyond the official award end date. When justified, the COPS Office will seek to accommodate
reasonable requests for no-cost time extensions to fully implement the COPS Office award.
What you should do:
The COPS Office will contact your agency during the last quarter of the award period to determine whether
a no-cost time extension is needed. Requests to extend the award period must be received by the COPS
Office before the official award end date. Failure to submit a request for a no-cost time extension by the end
date may result in the immediate deobligation of any remaining award funds.
Please note that the project period of performance will be extended, if necessary, until the deliverable is
considered final. If the award is set to expire, prior to the final approval of the deliverable, a no-cost extension
will be executed for a reasonable amount of time for the awardee to complete the final deliverable.
7. Modifications
Award modifications under the Community Policing Development program are evaluated on a case-by-case
basis. All modification requests involving the reallocation of funding between budget categories that exceed or are
expected to exceed 10 percent (10%) of the total award amount must be approved, in writing, by the COPS Office
prior to their purchase or implementation. In addition, please be aware that the COPS Office will not approve any
modification request that results in an increase of federal funds.
Why this condition:
The COPS Office realizes that agencies may need to reprogram award funds. Acceptable examples of such
award modifications include purchasing additional equipment using cost-savings from approved items
or purchasing a different type of equipment due to changing needs. Under federal regulations, you are
required to expend federal funds only as approved in the FCM. Any request to change or alter an award
should be submitted to the COPS Office for prior approval, prior to their purchase or implementation.
Without prior written approval, you must continue to implement your award as it was originally outlined
and accepted by your agency. Reprogrammed funds must be allocated for items covered within the scope
of the original intent of the cooperative agreement. Please be advised that reprogramming requests for
unallowable costs will not be approved.

9

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Your agency may reprogram its budget up to an aggregate (over the course of your project) of 10 percent of
the total project cost without prior written approval from the COPS Office. However, you should notify your
COPS Office Program Manager of any reprogramming that falls below the 10 percent threshold as well. Once
the reprogramming of funds totals an aggregate of 10 percent or more of the award, your agency must seek
prior written approval from the COPS Office for any additional budget modification requests.
What you should do:
You are required to notify your COPS Office Program Manager if you determine that your agency will need
to reprogram award funds. If your modification exceeds an aggregated (over the course of your project) 10
percent of your overall award, your agency must access www.cops.usdoj.gov and select the “Account Access”
link in the upper right corner to log in and submit your request to the COPS Office, providing the proposed
changes, details of why the change is needed, etc.
Please contact your COPS Office Program Manager for further direction on any additional requirements
that may apply to your modification request. The COPS Office will then evaluate your request and notify
your agency of our decision in writing. Implementation of the modified award budget may begin following
written approval from the COPS Office. Please note that modification approvals for active awards will be
accompanied by a modified Financial Clearance Memo reflecting the approved changes.
8. Evaluations
The COPS Office may conduct monitoring or sponsor national evaluations of the COPS Office Community
Policing Development program. The awardee agrees to cooperate with the monitors and evaluators.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program
may be carried out or commissioned by the attorney general for the furtherance of the purposes of the
act. The COPS Office conducts evaluations to determine which programs are working, how programs may
be improved, and why certain programs are more successful than others. Specifically, the COPS Office may
assess the way in which your agency implements its CPD award. COPS Office staff or evaluators may study
the effectiveness of funded programs, projects, and activities. Evaluators may collect information about
the programs’ effect on crime, victims of crime, and the quality of life in communities. In addition, they
may ask questions about the challenges encountered during project implementation, how residents feel
about community policing, and how police feel about their work. This information will be useful to other
communities and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information.
In general, evaluators may need to speak with individuals in your agency or department, observe activities,
and obtain written reports about and from your agency or department. You will be asked to facilitate any
site visits and information-gathering activities. In addition, you will be asked to provide accurate and timely
information about your award activities. You should fully comply with any requests made regarding these
evaluations.
9. Reports/Performance goals
To assist the COPS Office in monitoring and tracking the performance of your award, your agency will be
responsible for submitting quarterly programmatic progress reports that describe project activities during the
reporting period and quarterly Federal Financial Reports using Standard Form 425 (SF-425). The progress report is
used to track your agency’s progress toward implementing community policing strategies and to collect data to
gauge the effectiveness of increasing your agency’s community policing capacity through COPS Office funding.

10

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government be monitored carefully to ensure
the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the
progress of our programs and awardees.
What you should do:
This award condition is designed to make your agency aware of reporting requirements associated with CPD
awards. All reports should be submitted to the COPS Office within the deadlines given to avoid suspension
or possible termination of award funds or other remedial actions. For more information, please refer to
section VII, “Reports,” on page 50 of this manual.
10. Award monitoring activities
Federal law requires that awardees receiving federal funding from the COPS Office must be monitored to ensure
compliance with their grant conditions and other applicable statutory regulations. The COPS Office is also
interested in tracking the progress of our programs and the advancement of community policing. Both aspects of
grant implementation—compliance and programmatic benefits—are part of the monitoring process coordinated
by the U.S. Department of Justice. Award monitoring activities conducted by the COPS Office include site visits,
office-based grant reviews, alleged noncompliance reviews, financial and programmatic reporting, and audit
resolution. As a COPS Office Community Policing Development awardee, you agree to cooperate with and respond
to any requests for information pertaining to your grant.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each award program must
contain a monitoring component. The COPS Office actively monitors how awardees are adhering to COPS
Office award requirements and develops the best technical assistance based on this feedback.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an
entity designated by the COPS Office, to examine your agency’s use of federal funds, both programmatically
and financially. The most common ways are:

• site visits. The COPS Office conducts awardee site visits to ensure compliance with award terms

and conditions. These visits also provide firsthand observation of the awardee’s community policing
strategies. The purpose of site visits is threefold: review community policing activities, ensure awardee
compliance, and provide customer service and technical assistance. If selected, you will be notified
in writing in advance of any on-site review of your COPS Office awards. This review is generally
performed over one or more days and also provides an opportunity for your agency representatives
to seek assistance on any award implementation issues. Your agency will be notified in writing of the
results and any action required to remedy identified grant violations to include potential and actual
vulnerabilities. In addition, promising practices identified during the site visit are documented and may
be shared with the law enforcement community.

• enhanced office-based grant reviews (EOBGR). In lieu of a site visit, certain grants are selected for

a review conducted at the COPS Office via teleconference or video conference. EOBGRs serve as a
supplemental activity in support of the COPS Office’s overall grant monitoring strategy. The purpose
of the EOBGR is threefold: review community policing activities, ensure grantee compliance, and
provide customer service and technical assistance. If selected, you will be notified in writing in advance
of any EOBGR of your COPS Office grants. This review is generally performed over a one or more day

11

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

period and also provides an opportunity for agency representatives to seek assistance on any grant
implementation issues. Your agency will be notified in writing of the results and any action required
to remedy identified grant violations to include potential and actual vulnerabilities. Additionally,
promising practices identified during the EOBGR are documented and may be shared with the law
enforcement community.

• alleged noncompliance reviews (ANCR) . An alleged noncompliance review is a follow up on

complaints of alleged noncompliance received from external (media and/or citizen complaints) or
internal (COPS Office/DOJ staff ) sources. On a case-by-case basis, COPS Office staff members determine
the appropriate course of action to take to investigate complaints of alleged noncompliance. This may
include phone or letter contact or a site visit by COPS Office staff or the Office of the Inspector General.

• audit liaison. The U.S. Department of Justice, Office of Inspector General (OIG) conducts random audits
for all COPS Office grantees. In the event your agency has any audit recommendations (findings)
resulting from noncompliance and/or poor accounting practices, the COPS Office Audit Liaison
Section will work with your agency to resolve and close these recommendations. Remedies to close
recommendations may include repayment of grant funds and/or the submission of documentation.

Awardees are responsible for remedying any award noncompliance that is identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited to:
suspending award funding, repaying award funds, voluntary withdrawal from or involuntary termination
of remaining award funds, and restrictions from receiving future COPS Office awards. To avoid findings
of noncompliance, awardees are strongly encouraged to contact the COPS Office at any time during
the life of a COPS Office award with questions concerning award requirements and also to maintain all
relevant documentation that may demonstrate award compliance. In addition, grantees should familiarize
themselves with the appropriate Grant Owner’s Manual for each COPS Office grant.For more information,
please contact the COPS Office Response Center at 800-421-6770 or at AskCOPSRC@usdoj.gov.
11. Equal Employment Opportunity Plan (EEOP)
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office, that “the
full and equal participation of women and minority individuals in employment opportunities in the criminal
justice system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency
in the United States” (28 C.F.R. § 42.301). EEOPs do not impose quotas or hiring requirements on recipients.
What you should do:

• The obligations to comply with the EEOP requirement differ depending on your organization’s legal
status, the number of its employees, and the amount of the award.

If your organization has fewer than 50 employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, it is exempt from the
EEOP requirement. To claim the exemption, your organization must complete and submit section A of the
Certification Form to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice,
810 7th Street NW, Washington, DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/
about/ocr/pdfs/cert.pdf.

12

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

If your organization is a governmental agency or private business and has received an award between
$25,000 and $500,000 and has 50 or more employees (counting both full- and part-time employees but
excluding political appointees), then it must prepare a Utilization Report (formerly called an EEOP Short
Form), but it does not need to submit it to the OCR for review. Instead, your organization must maintain
the Utilization Report on file and make it available to the OCR for review on request. In addition, your
organization must complete and submit section B of the Certification Form to the Office for Civil Rights
(OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street NW, Washington, DC 20531. The
Certification Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
If your organization is a governmental agency or private business and has received an award for $500,000 or
more and has 50 or more employees (counting both full- and part-time employees but excluding political
appointees), then it must prepare a Utilization Report (formerly called an EEOP Short Form) and submit it
to the Office for Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street
NW, Washington, DC 20531 for review within 60 days of the notification of the award. In addition, your
organization must complete and submit section C of the Certification Form to the OCR. The Certification
Form can be found at www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf.
For assistance in developing a Utilization Report, please consult the OCR’s website at www.ojp.usdoj.
gov/about/ocr/eeop.htm. To comply with the EEOP requirements, you may request technical assistance
from an EEOP specialist at the OCR by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at
EEOPforms@usdoj.gov.
12. Criminal intelligence systems
Awardees using Community Policing Development funds to operate an interjurisdictional criminal intelligence
system must comply with operating principles of 28 C.F.R. Part 23. The awardee acknowledges that it has
completed, signed, and submitted with its grant application the Reviews and Certifications form certifying that it
will comply with 28 C.F.R. Part 23.
Why this condition:
If your agency receives funding for equipment or technology that will be used to operate an interjurisdictional criminal intelligence system, you must comply with the operating principles found at 28 C.F.R.
Part 23. An “inter-jurisdictional criminal intelligence system” is generally defined as a system that receives,
stores, analyzes, and exchanges or disseminates data regarding ongoing pre-arrest criminal activities
(examples of such activities include, but are not limited to, loan sharking, drug or stolen property trafficking,
gambling, extortion, smuggling, bribery, and public corruption) and shares this data with other law
enforcement jurisdictions. 28 C.F.R. Part 23 contains operating principles for these interjurisdictional criminal
information systems that protect individual privacy and constitutional rights.
If your agency will use CPD award funds simply to operate a single agency database (or other unrelated
forms of technology) and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part 23
does not apply to this award.
What you should do:
All CPD awardees were required to agree to the Certification of Review of Criminal Intelligence Systems/28
C.F.R. Part 23 as part of their application proposal so the COPS Office can track which agencies intend to use
their award funds to operate interjurisdictional criminal intelligence systems. If your agency intends to use
award funds to operate an interjurisdictional criminal intelligence system, you should have indicated this
in your application and certified your agency’s agreement to comply with the operating principles found
at 28 C.F.R. Part 23. Your agency now must comply with 28 C.F.R. Part 23 in operating the inter-jurisdictional
criminal intelligence system funded through your CPD award.

13

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

13. Sole source justification
Awardees who have been awarded funding for the procurement of an item (or group of items) or service in excess
of $150,000 and who plan to seek approval for use of a noncompetitive procurement process must provide a
written sole source justification to the COPS Office for approval prior to obligating, expending, or drawing down
award funds for that item or service.
Why this condition:
In general, award recipients are required to procure funded items through open and free competition.
However, in some instances, awardees may have already determined that competition is not feasible.
What you should do:
If you have received an award for an item (or group of items) or service in excess of $150,000 and have
already determined that the award of a contract through a competitive process is infeasible, you must
provide a written justification that explains why it is necessary to contract noncompetitively.
The initial determination that competition is not feasible can be made if one of the following circumstances
exists:

• The item (or group of items) or service is available only from a single source
• Public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation

• Competition is determined inadequate after solicitation of a number of sources
The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be awarded to the general rule regarding competition.
If submitting a sole source justification request to the COPS Office, please use the format described in
section III, “Procurement Process,” on page 41 of this manual.
14. Employment eligibility
The awardee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that
are hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer
should review to confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. For further information about this requirement, you may
contact the Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at
800-375-5283.

14

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

15. State information technology point of contact
The awardee agrees to ensure that the appropriate State Information Technology Point of Contact receives written
notification regarding any information technology project funded by this Community Policing Development
award during the obligation and expenditure period. This is to facilitate communication among local and
state governmental entities regarding various information technology projects being conducted with these
award funds. In addition, the awardee agrees to maintain an administrative file documenting the meeting of
this requirement. For a list of State Information Technology Points of Contact, go to http://it.ojp.gov/default.
aspx?area=policyAndPractice&page=1046.
Why this condition:
The COPS Office is committed to promoting communication between state and local law enforcement.
What you should do:
If applicable, upon receiving the award, your agency should contact your state information technology point
of contact for further guidance.
The COPS Office is committed to avoiding duplication of existing law enforcement information-sharing
networks or IT systems that involve interagency connectivity between jurisdictions. Therefore, such COPS
Office-funded systems should employ, to the extent possible, existing systems such as Law Enforcement
Online (LEO), Regional Information Sharing Systems (RISS), Joint Regional Information Exchange System
(JRIES), etc., as the communication backbone to achieve interstate connectivity.
16. False statements
False statements or claims made in connection with COPS Office grants may result in fines, imprisonment,
debarment from participating in federal grants or contracts, or any other remedy available by law.
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other award documents.
What you should do:
Ensure that all documentation related to your agency’s receipt and use of award funding (award
applications, progress reports, Federal Financial Reports, etc.) is true and accurate.
17. Public release information
The awardee agrees to submit one copy of all reports and proposed publications resulting from this award ninety
(90) days prior to public release. Any publications (written, curricula, visual, sound, or websites) or computer
programs, whether or not published at government expense, shall contain the following statement:
“This project was supported by Cooperative Agreement Number 2015-XX-XX-XXXX awarded by
the Office of Community Oriented Policing Services, U.S. Department of Justice. The opinions
contained herein are those of the author(s) and do not necessarily represent the official position
or policies of the U.S. Department of Justice. References to specific agencies, companies,
products, or services should not be considered an endorsement by the author(s) or the U.S.
Department of Justice. Rather, the references are illustrations to supplement discussion of the
issues.
The Internet references cited in this publication were valid as of the date of this publication.
Given that URLs and websites are in constant flux, neither the author(s) nor the COPS Office can
vouch for their current validity.”

15

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Why this condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded
projects that are disseminated to the public. However, award-funded reports and publications are not
official federal documents and should not be construed to reflect the official policy or position of the U.S.
Department of Justice.
In addition, the COPS Office reserves a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, or otherwise use, and to authorize others to use, for Federal Government purposes: (1) the copyright
in any work developed under the award including any related subaward or contract and (2) any copyright to
which an awardee, including its subawardee or contractor, purchases ownership with financial support from
award funds. 2 C.F.R. § 200.315(b).
What you should do:
Ensure that all publications (where applicable) relating to your COPS Office CPD award contain the required
statement listed above.
In addition, the awardee is responsible for acquiring the rights, and ensuring that its subcontractors/authors
acquire the rights, to copyrighted material for inclusion in U.S. Department of Justice publications or other
products or deliverables that are developed under this cooperative agreement, including the payment of
required fees. All licensing, publishing, or similar agreements with a copyright holder, publisher, or other
relevant party shall include provisions giving the Federal Government a royalty-free, non-exclusive, and
irrevocable license to reproduce, publish, or otherwise use, and to authorize others to use, the publication
for Federal Government purposes.
18. News media
The awardee agrees to comply with the COPS Office policy on contact with the news media. The policy establishes
the COPS Office Communications Division as the principal point of contact for the news media for issues relevant
to the COPS Office or parameters of the award. The awardee agrees to refer all media inquiries on these topics
directly to the COPS Office Communications Division at 202-514-9079.
Why this condition:
The COPS Office Communications Division will coordinate contacts with the news media, provide
supplemental information that may be helpful to you and the media outlet, and make the appropriate U.S.
Department of Justice offices and personnel aware of pending articles and interviews.
What you should do:
If you are contacted by a media outlet seeking information, an interview, or other support related to
your COPS Office project, please refer the requesting outlet to the COPS Office Communications Division
at 202-514-9079.
19. Paperwork Reduction Act (PWRA)
The awardee agrees, if required, to submit all surveys, interview protocols, and other information collections funded
by this award to the COPS Office for submission to the Office of Management and Budget (OMB) for clearance
under the Paperwork Reduction Act (PWRA) of 1995.
Why this condition:
The purpose of the Paperwork Reduction Act is to reduce, minimize and control paperwork burdens on the
public and to maximize the practical utility and public benefit of information created, collected, disclosed,
maintained, used, shared, and disseminated by or for the Federal Government. 5 C.F.R. § 1320.1.

16

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

A collection of information undertaken by an awardee is considered to be conducted or sponsored by a
federal agency only if (1) the awardee is conducting the collection of information at the specific request
of the agency, or (2) the terms and conditions of the award require specific approval by the agency of the
collection of information or the collection procedures. 5 C.F.R. § 1320.3(d).
What you should do:
When surveys, interviews, and other methods of information collection are undertaken by you in
furtherance of the objectives of the award, you should contact your COPS Office Program Manager. The
COPS Office Program Manager will inform you whether Office of Management and Budget (OMB) approval
of the information collection method is required and of the procedures necessary to obtain this approval.
OMB approval may take several months to receive, so awardees are advised to allow ample time for
processing of this request.
20. Human subjects research
The awardee agrees to comply with the provisions of the U.S. Department of Justice’s common rule regarding
Protection of Human Subjects, 28 C.F.R. Part 46, prior to the expenditure of Federal funds to perform such
activity(ies), if applicable. The awardee also agrees to comply with 28 C.F.R. Part 22 regarding the safeguarding of
individually identifiable information collected from research participants.
Why this condition:
Protections for human subjects of research are required under U.S. Department of Justice regulations at
28 C.F.R. Part 46. This regulation constitutes the Federal Policy (Common Rule) for the Protection of Human
Subjects. Each institution engaged in (nonexempt) COPS Office-supported human subjects research must
provide a written assurance of compliance, satisfactory to the COPS Office, that it will comply with the DOJ
human subjects regulations.
What you should do:
If any part of your CPD project contains research or statistical activities which involve human subjects that
are not covered by an exemption set forth in 28 C.F.R. Part 46.101(b), you should ensure that you meet the
provisions of the DOJ’s common rule regarding human subjects research risk protections, 28 C.F.R. Part 46,
prior to the expenditure of federal funds to perform such activity(ies). By signing the award document, you
also agree to comply with 28 C.F.R. Part 22 regarding the safeguarding of individually identifiable information
collected from research participants.
21. Copyright
If applicable, U.S. Department of Justice regulations permit an awardee to copyright any work that is subject to
copyright and was developed, or for which ownership was purchased, under an award. The awardee agrees that
the COPS Office reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use,
and to authorize others to use, for Federal Government purposes: (1) the copyright in any work developed under
the Community Policing Development award, subaward, or contract; and (2) any rights of copyright to which an
awardee, subawardee, or a contractor purchases ownership with support from Community Policing Development
funds. The awardee also agrees that it is responsible for acquiring the rights, and ensuring that its subawardees/
contractors/authors acquire the rights, to copyrighted material for inclusion in U.S. Department of Justice
publications and other products and deliverables that are developed under the award, including the payment of
required fees. The COPS Office may make available for reproduction material produced under this Cooperative
Agreement by any means, including a DOJ website, a hard copy(ies), or in electronic form(s), without restriction.
The awardee further agrees that the COPS Office reserves the right, at its discretion, to not publish deliverables and
other materials developed under this Cooperative Agreement as a U.S. Department of Justice resource.

17

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

When appropriate, U.S. Department of Justice publications and other products and deliverables developed
under the Community Policing Development award should contain the following copyright notice: “Copyright
© [year work was published] [name of copyright owner]. The U.S. Department of Justice reserves a royaltyfree, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use, and authorize others to
use, this publication for Federal Government purposes. This publication may be freely distributed and used for
noncommercial and educational purposes only.”
Why this condition:
U.S. Department of Justice regulations allow the recipient of a COPS Office award to copyright any work that
is subject to copyright and was developed, or for which ownership was purchased, under an award.
As a Federal Government agency whose activities include producing and disseminating law enforcement
materials to advance public safety through community policing across the nation, the COPS Office has
an interest in making your deliverables and products widely available and accessible to the public. The
COPS Office may make available for reproduction any material developed under the award by any means,
including a DOJ website, a hard copy(ies), or in electronic form(s), without restriction. While the awardee
owns the copyright in a COPS Office-funded work, the COPS Office reserves a royalty-free, nonexclusive,
and irrevocable license to reproduce, publish, or otherwise use, and to authorize others to use, for Federal
Government purposes: (1) the copyright in any work developed under the award including any related
subaward or contract and (2) any copyright to which an awardee, including its subawardee or contractor,
purchases ownership with financial support from award funds. 2 C.F.R. § 200.315(b).
In addition, the COPS Office retains sole discretion to determine whether to publish any final deliverables
(e.g., reports, publications, manuals and training curricula) produced under an award as a DOJ resource.
What you should do:
The awardee is responsible for acquiring the rights, and ensuring that its subawardees/contractors/authors
acquire the rights to copyrighted material for inclusion in DOJ publications or other products or deliverables
that are developed under this cooperative agreement, including the payment of required fees. All licensing,
publishing, or similar agreements with a copyright holder, publisher, or other relevant party shall include
provisions giving the Federal Government a royalty-free, non-exclusive, and irrevocable license to reproduce,
publish, or otherwise use, and to authorize others to use, the copyrighted material for Federal Government
purposes.
To help protect against unauthorized use, COPS Office-funded publications and other products or
deliverables should contain the above-referenced copyright notice when appropriate.
If applicable, the awardee may copyright work that was developed, or for which ownership was purchased,
under an award. However, please be advised that the DOJ is a nonexclusive licensee and only the legal or
beneficial owner of an exclusive right under a copyright is entitled to institute an infringement action. An
awardee should therefore consult its own legal counsel with any copyright infringement questions. For more
information about registering a copyright, please visit the U.S. Copyright Office at www.copyright.gov.
22. Additional high-risk awardee requirements
The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk awardee (Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.207 as
adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101).

18

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Why this condition:
In accordance with 2 C.F.R. § 200.207, the U.S. Department of Justice (DOJ) may impose additional
requirements specific to your award, as needed, when it determines that there is unsatisfactory
performance, financial or administrative instability, noncompliance with award terms and conditions, or
other lack of responsibility risk factors. In such cases, the DOJ may impose special conditions or restrictions
that may include requiring the production of documentation, financial award administration training, on-site
monitoring, prior approval for expenditure of funds, quarterly progress reports, separate bank accounts, or
other requirements.
What you should do:
In order to obtain a COPS Office award, recipients must agree to comply with any additional requirements
that may be imposed during the award performance period if the awarding agency determines that the
recipient is a high-risk awardee.
23. System for Award Management (SAM) and Universal Identifier requirements
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must
maintain the currency of your information in the SAM until you submit the final financial report required
under this award or receive the final payment, whichever is later. This requires that you review and update
the information at least annually after the initial registration, and more frequently if required by changes in
your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award term)
may receive a subaward from you unless the entity has provided its DUNS number to you.
2.

May not make a subaward to an entity unless the entity has provided its DUNS number to you.

C. Definitions
For purposes of this award term:
1. System for Award Management (SAM) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site at www.sam.gov.
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A
DUNS number may be obtained from D&B by telephone (currently 866-705-5711) or the Internet at
http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25,
subpart C:
a. A governmental organization which is a state, local government, or Indian Tribe;
b.

A foreign public entity;

c.

A domestic or foreign non-profit organization;

d.

A domestic or foreign for-profit organization; and

e. A federal agency, but only as a subrecipient under an award or subaward to a non-federal
entity.

19

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

4.

Subaward:
a. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec.II.210 of the attachment to OMB Circular A-133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
c. A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.

5.

Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
a.

Is accountable to you for the use of the federal funds provided by the subaward.

Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their
direct subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of grant application, your agency was required to provide its DUNS number and be registered in
the SAM database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized to make
subawards under its award, your agency may make subawards only to entities that have DUNS numbers. For
more information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or
visit http://fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.
24. Reporting subawards and executive compensation
The Office of Management and Budget requires federal agencies to include the following standard award term in
all grants and cooperative agreements made on or after October 1, 2010:
a.

Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you must report
each action that obligates $25,000 or more in federal funds that does not include Recovery funds (as
defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5) for
a subaward to an entity (see definitions in paragraph e. of this award term).

20

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

2.

Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
www.fsrs.gov.
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2015,
the obligation must be reported by no later than December 31, 2015.)

3. What to report. You must report the information about each obligating action that the submission
instructions posted at www.fsrs.gov specify.
b. Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;
ii.

in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts
(and subcontracts) and federal financial assistance subject to the Transparency Act, as defined
at 2 C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and

iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
w. Where and when to report. You must report executive total compensation described in paragraph
b.1. of this award term:
i. As part of your registration profile at www.sam.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.
c.

Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this
award term, for each first-tier subrecipient under this award, you shall report the names and total
compensation of each of the subrecipient’s five most highly compensated executives for the
subrecipient’s preceding completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and subawards);
and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934

21

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation described in
paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward. For
example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
subrecipient by November 30 of that year.
d. Exemptions.
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt from the
requirements to report:

e.

i.

Subawards, and

ii.

The total compensation of the five most highly compensated executives of any subrecipient.

Definitions. For purposes of this award term:
1.

Entity means all of the following, as defined in 2 C.F.R. Part 25:
i. A governmental organization, which is a state, local government, or Indian tribe;
ii.

A foreign public entity;

iii. A domestic or foreign nonprofit organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a subrecipient under an award or subaward to a non-federal
entity.
2.

Executive means officers, managing partners, or any other employees in management positions.

3.

Subaward:
i. This term means a legal instrument to provide support for the performance of any portion of
the substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out
the project or program (for further explanation, see Sec. ll .210 of the attachment to OMB Circular
A–133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.

4.

Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii.

Is accountable to you for the use of the federal funds provided by the subaward.

22

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

5. Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or subrecipient’s preceding fiscal year and includes the following (for more information see
17 C.F.R. Part 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized
for financial statement reporting purposes with respect to the fiscal year in accordance with the
Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared Based
Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization, or medical reimbursement plans that do not discriminate in favor of executives, and
are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v.

Above-market earnings on deferred compensation which is not tax-qualified.

vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.
Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act
of 2006 (FFATA) requires, among other things, that information on federal awards (federal financial assistance and expenditures) be made available to the public via a single, searchable website, which is
www.USASpending.gov. Awardees are responsible for reporting their applicable executive compensation
and subaward information and the award term provides guidance to report the related information, as
required by FFATA.
What you should do:
At the time of award application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are required
to report award information on any first-tier subawards totalling $25,000 or more, and, in certain cases, to
report information on the names and total compensation of the five most highly compensated executives
of the recipient and first-tier subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the
Internet at www.fsrs.gov, is the reporting tool that your agency will use to capture and report subaward
information and any executive compensation data required by FFATA. The subaward information entered
in FSRS will then be displayed on www.USASpending.gov associated with your agency’s award, furthering
federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements,
please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register, www.gpo.gov/fdsys/pkg/FR-201009-14/pdf/2010-22705.pdf.
25. Federal civil rights laws
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will
require any subgrantees, contractors, successors, transferees, and assignees not to), on the ground of race, color,
religion, national origin (which includes providing limited English proficient persons meaningful access to your
programs), sex, disability or age, unlawfully exclude any person from participation in, deny the benefits of or

23

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

employment to any person, or subject any person to discrimination in connection with any programs or activities
funded in whole or in part with federal funds. These civil rights requirements are found in the nondiscrimination
provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and
Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended
(29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. 6101, et seq.); Title IX of the Education Amendments
of 1972, as amended (20 U.S.C. § 1681, et seq.); and the corresponding DOJ regulations implementing those
statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279 Equal
Treatment for Faith-Based Organizations and its implementing regulations at 28 C.F.R. Part 38, which requires
equal treatment of religious organizations in the funding process and nondiscrimination of beneficiaries by FaithBased Organizations on the basis of belief or nonbelief.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance
with federal civil rights laws. As a result, awardees are required to comply with the civil rights requirements
found in the non-discrimination provisions referenced above. A hold may be placed on your award if it is
deemed that your agency is not in compliance with federal civil rights laws or is not cooperating with an
ongoing federal civil rights investigation. If a hold is placed on your award, you will not be able to obligate or
draw down federal funds under your agency’s COPS Office award until you comply with federal civil rights
laws or cooperate with any ongoing federal civil rights investigation.
What you should do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.
26. Debarment and suspension
The recipient agrees not to award Federal funds under this program to any party which is debarred or suspended
from participation in Federal assistance programs.
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that
are debarred or suspended from participation in federal assistance programs. This is to protect the public
interest and to ensure proper management and integrity in Federal activities by conducting business
only with responsible parties. For details regarding the debarment and suspension requirements, please
see 2 C.F.R. Part 180 (Government-wide Debarment and Suspension), and 2 C.F.R. Part 2867 (DOJ-specific
requirements.)
What you should do:
If under a COPS Office award you enter into a contract for goods or services that is for $25,000 or more or
any subaward, you must verify that the vendor or subawardee and their respective principals (e.g., owners,
top managers) with whom you intend to do business is not excluded or disqualified from participation
in Federal assistance programs. In addition, you must include a term or condition in the contract or
subaward requiring the vendor or subawardee to comply with subpart C of the OMB guidance in 2 C.F.R.
Part 180 (Government-wide Debarment and Suspension) and subpart C of 2 C.F.R. Part 2867 (DOJ-specific
requirements).

24

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

27. Duplicative funding
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This award was made to your agency to address its law enforcement needs that are not funded with other
funds, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding
for items or services that you already have funding for from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under
this award, please contact your COPS Office Program Manager or call the Response Center at 800-421-6770.
If necessary, the COPS Office will work with your agency to reprogram funding for items or services that are
allowable under this grant program.
28. Whistleblower protection
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he or she reasonably believes is evidence of gross mismanagement of a Federal
contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal contract or grant, a
substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or grant. The recipient also agrees to provide to
their employees in writing (in the predominant native language of the workforce) of the rights and remedies provided
in 41 U.S.C. § 4712. Please see appendix G in the Award Owner’s Manual for a full text of the statute.
Why this condition:
Under the “Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information” (41 U.S.C.§ 4712), which is in effect through January 1, 2017, recipients are prohibited from
taking reprisal actions against employees for certain whistleblowing activities in connection with Federal
grants and contracts. The pilot program protects the public interest and ensures the proper management
and use of federal funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and grants to certain persons and entities.
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he or she reasonably believes is evidence of

• gross mismanagement of a Federal contract or grant;
• a gross waste of Federal funds;
• an abuse of authority relating to a Federal contract or grant;
• a substantial and specific danger to public health or safety;
• a violation of law, rule, or regulation related to a Federal contract (including the competition for or
negotiation of a contract) or grant.

25

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

In addition, the disclosure must also have been made to

• a member of Congress or a representative of a committee of Congress;
• an inspector general;
• the Government Accountability Office;
• a federal employee responsible for contract or grant oversight or management at the relevant agency;
• an authorized official of the U.S. Department of Justice or other law enforcement agency;
• a court or grand jury;
• a management official or other employee of the contractor, subcontractor, or grantee who has the
responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence
of misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal
contract or grant.
The recipient must inform its employees in writing, in the predominant language of the workforce, of
employee whistleblower rights, protections and remedies under 41 U.S.C. § 4712.
Please see appendix G on page 86 for a full text of the “Pilot program for enhancement of contractor
protection from reprisal for disclosure of certain information” (41 U.S.C. § 4712).
29. Mandatory disclosure
The recipients and subrecipients must timely disclose in writing to the COPS Office or pass-through entity,
as applicable, all federal criminal law violations involving fraud, bribery, or gratuity that may potentially affect
the awarded federal funding. Failure to make required disclosures can result in any of the remedies, including
suspension and debarment, described in the Uniform Administrative Requirements, Cost Principles, and
Audit Requirements for Federal Awards, 2 C.F.R. § 200.338 as adopted by the U.S. Department of Justice in 2
C.F.R. § 2800.101.
Why this condition:
Federal regulations require recipients and subrecipients report all federal violations involving fraud, bribery,
or gratuity that may affect the awarded federal funds. This condition advises your agency of the requirement
and the consequences of failing to report such violations to the COPS Office or pass-through entity.
What you should do:
Ensure that you timely report in writing to the COPS Office or pass-through entity all federal violations
involving fraud, bribery, or gratuity that may affect your federal award.
30. Conflict of interest
Federal awardees and subawardees must disclose in writing to the COPS Office or pass-through entity, as
applicable, any potential conflict of interest affecting the awarded federal funding in accordance with the
Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. §
200.112 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
Why this condition?
Awardees and subawardees are required to use federal funding in the best interest of their award program.
Any decisions related to these funds must be free of hidden personal or organizational conflicts of interest,
both in fact and in appearance.

26

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

This means that awardees and subawardees should not participate in any award-related decisions or
recommendations that involve any of the following people or groups:

• An immediate family member
• A partner
• An organization in which they are serving as an officer, director, partner, or employee
• Any person or organization with whom they are negotiating or who has an arrangement concerning

prospective employment, has a financial interest, or for other reasons can have less than an unbiased
transaction with the awardee or subawardee

• This also means that awardees and subawardees should avoid any action which might result in, or
create the appearance of:

• using your official position for private gain;
• giving special treatment to any person;
• losing complete independence or objectivity;
• making an official decision outside official channels;
• affecting negatively the confidence of the public in the integrity of the Federal Government or the
program.

What you should do:
Ensure that you report in writing to the COPS Office or pass-through entity, as applicable, any potential
conflict of interest that may affect your federal award.
31. Contract provisions
All contracts made by the recipients under the Federal award must contain the provisions required under 2
C.F.R. Part 200, Appendix II to Part 200 – Contract Provisions for Non-Federal Entity Contracts Under Federal
Awards, as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
For the full text please refer to appendix H of the Award Owner’s Manual (AOM).
Why this condition:
Federal regulations require recipients and subrecipients to comply with the necessary contract provisions
in order to standardize and strengthen oversight of all contracts made under federal awards. This provision
protects the public interest and ensures the proper management and use of federal funds as it relates to
contracts entered into by the recipient.
What you should do:
The recipient should review all contracts made under the federal award to ensure that they contain the
provisions required in appendix H of the Award Owner’s Manual.
32. Restrictions on internal confidentiality agreements
No recipient or subrecipient under this award, or entity that receives a contract or subcontract with
any funds under this award, may require any employee or contractor to sign an internal confidentiality
agreement or statement that prohibits or otherwise restricts the lawful reporting of waste, fraud, or abuse to
an investigative or law enforcement representative of a federal department or agency authorized to receive
such information.

27

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Why this condition:
Under section 743 of Division E, Title VIII, of the Consolidated and Further Continuing Appropriations
Act, 2015 (Pub. L. 113-235), neither the recipient, subrecipient, nor any entity that receives a contract or
subcontract with any funds under this or any other Act may require its employees or contractors to sign an
internal confidentiality agreement or statement prohibiting or otherwise restricting their lawful reporting
of waste, fraud, or abuse to an investigative or law enforcement representative of a federal department
or agency. This provision protects the public interest and ensures the proper management and use of
federal funds. This limitation is not intended, and shall not be understood by the agency making this award,
to contravene requirements applicable to Standard Form 312 (which relates to classified information),
Form 4414 (which relates to sensitive compartmented information), or any other form issued by a federal
department or agency governing the nondisclosure of classified information.
What you should do:
1.

In accepting this award, the recipient

• represents that it neither requires nor has required internal confidentiality agreements or statements
from employees or contractors that currently prohibit or otherwise restrict (or purport to prohibit or
restrict) employees or contractors from reporting waste, fraud, or abuse as described above;

• represents that, if it learns or is notified that it is or has been requiring its employees or contractors to

execute agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict),
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations
of award funds, will provide prompt written notification to the agency making this award, and will
resume such obligations only if expressly authorized to do so by that agency.

2.

If the recipient does or is authorized to make subawards or contracts under this award, in accepting, the
recipient

• represents that it has or will determine that no other entity that the recipient proposes may or will

receive award funds (whether through a subaward, contract, or subcontract) either requires or has
required internal confidentiality agreements or statements from employees or contractors that
currently prohibit or otherwise restrict (or purport to prohibit or restrict) employees or contractors from
reporting waste, fraud, or abuse as described above;

• represents that it has or will make appropriate inquiry, or otherwise has an adequate factual basis, to
support this representation;

• represents that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that

receives funds under this award is or has been requiring its employees or contractors to execute
agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict),
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations
of award funds to or by that entity, will provide prompt written notification to the agency making this
award, and will resume (or permit resumption of ) such obligations only if expressly authorized to do so
by that agency.

What are the specific rules regarding termination of award funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe
that your agency is

• not substantially complying with the award requirements or other applicable provisions of federal law;
• failing to make satisfactory progress toward the goals or strategies outlined in its application;
• not adhering to award requirements or conditions;

28

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

• proposing substantial plan changes to the extent that, if originally submitted, would have resulted in
the application being denied funding;

• not submitting financial or programmatic reports in a timely manner;
• filing false statements or certifications in connection with an application, periodic report, or other
award-related documents;

• providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may
•

temporarily withhold payments pending correction of the situation by your agency;

• disallow all or part of the cost of the activity or action not in compliance;
• wholly or partly suspend or terminate your award;
• require that some or all of the award funds be remitted to the U.S. Department of Justice;
• condition a future award or elect not to provide future award funds to your agency until appropriate
actions are taken to ensure compliance;

• withhold or bar your agency from obtaining future awards;
• recommend civil or criminal enforcement by other agencies;
• take other remedies that may be legally available.
In the event that sanctions are imposed or your award is terminated, your agency will be notified in writing
of our decision and the reason(s) for that decision.

Accepting the award
After you have reviewed the conditions of your COPS Office CPD Program award and your agency agrees
with these conditions, you are ready to accept the award. The Director (or Acting Director) of the COPS
Office has signed the award document indicating approval of your award, an obligation of federal funds to
your organization, and our commitment to the award. As stated at the beginning of this section, to officially
begin your award and draw down your funds, the authorized officials (see the Glossary of Terms on page
92 of this manual) must access www.cops.usdoj.gov and select the “Account Access” link in the upper right
corner to log in, review, and electronically sign the award document with the award terms and conditions;
if applicable, the cooperative agreement that is incorporated by reference into the award document; and, if
applicable, the special award conditions and high risk conditions in the award document supplement within
45 days of the date shown on the award congratulatory letter.

Who should sign the award document for our agency?
The authorized officials are the law enforcement and government executives who have ultimate and final
responsibility for all programmatic and financial decisions regarding this award as representatives of the
legal awardee. The COPS Office awards require that both the top law enforcement executive (e.g., chief of
police, sheriff, or equivalent) and the top government executive (e.g., mayor, board chairman, or equivalent)
sign the award document. For non-law enforcement agencies (universities, private organizations, etc.), the
authorized officials are the programmatic and financial officials who have the ultimate signatory authority to
sign contracts on behalf of your organization. Typically, these are the same executives who signed the forms
located in your CPD application package (if one or both of these individuals have changed, please complete
a Change of Information (COI) form online at www.cops.usdoj.gov through the “Account Access” option). If
you have any questions as to who should sign the award, please contact your organization’s legal counsel.

29

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 45 days of the date
on the award congratulatory letter. Award funds will not be released until we have received your agency’s
signed award document, your budget has received final clearance, and any other relevant award conditions
particular to your agency have been satisfied. Failure to electronically sign your original award document
within the 45-day award acceptance period may result in your CPD award being withdrawn and the funds
deobligated without additional notification. If your agency requires an extension for accepting the award
beyond the 45-day acceptance timeframe, please submit a written request to your COPS Office Program
Manager. Be sure to explain the circumstances that prevent your agency from electronically signing the
award document within the 45-day period, and identify the date by which the award document will be
signed. The COPS Office will review such requests on a case-by-case basis. The COPS Office reserves the right
to deny requests to extend the 45-day award acceptance period.

30

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

II. The Cooperative Agreement
The cooperative agreement document
If your project requires substantial involvement on the part of the COPS Office, a multi-page cooperative
agreement document will accompany your award document. Under the Federal Grant and Cooperative
Agreement Act of 1977, a cooperative agreement is the legal instrument used by a federal agency to
enter into a relationship with a state, local government, or other recipient when the principal purpose
of assistance is to carry out a public purpose of support or stimulation authorized by federal law and
substantial involvement is expected between the federal agency and the awardee. 31 U.S.C. § 6305.
To officially accept and begin your CPD award, your agency must review the cooperative agreement
document along with your award document and electronically sign for all documents within 45 days of the
date shown on the award congratulatory letter. Please note that, if applicable to your award, the cooperative
agreement is incorporated by reference into the award document and that by signing the award document,
your agency has entered into the cooperative agreement with the COPS Office and agrees to abide by all
the requirements in the cooperative agreement.
Your agency will not be able to draw down funds until the COPS Office receives your electronically signed
award document.
The sections that follow describe in detail each aspect of the cooperative agreement, its rationale, and
its implications. They also address many frequently asked questions. If you have any additional questions
concerning your cooperative agreement, please contact your designated COPS Office Program Manager.

I. Statement of authority
This cooperative agreement between the [Insert Agency Name] (“awardee”) and the U.S. Department of
Justice Office of Community Oriented Policing Services (“COPS Office”) is hereby entered into under the
authority of 42 U.S.C. 3796dd et seq. The purposes of this cooperative agreement are described below.

II. Statement of background and purpose
A. Background:
This section establishes why this cooperative effort is needed, including a history of the effort to date and
why the effort is required now. This section also establishes the purpose of the project and explains the
rationale for the work.

B. Primary objective:
The primary objective describes what the recipient will accomplish under this CPD award. In addition, the
cooperative agreement highlights how CPD funds will be used to advance the practice of community
policing. This is generally accomplished through the development of knowledge resource products and
services such as training and technical assistance, implementing and testing innovative community policing
strategies, conducting applied research, and developing guidebooks or other resources.

III. Scope of Work
This section outlines the specific personnel, travel, supplies, and activities necessary to perform the work
being funded. It is organized into seven sections, which detail the services and support that the COPS Office
will provide and the activities and requirements that the awardee agrees to accomplish and meet.

31

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

For a period hereinafter set forth, the COPS Office and the awardee will cooperatively furnish the necessary
personnel, travel, supplies, and otherwise perform all things necessary for, or incident to, the performance of
work (the accomplishment of functional objectives) as set forth below:

A. COPS Office responsibilities
Specifically, the COPS Office will do the following:
1.

Designate a program manager to participate in the planning and management of this cooperative
agreement and to coordinate activities.

2.

Provide information and technical assistance from government sources within available resources and
as determined appropriate by the program manager.

3.

Provide guidance to the awardee in the planning and development of strategies used in the project
and in the coordination of the project with law enforcement agencies and organizations interested in
contributing their support.

4.

Work with the awardee to meet the designated project tasks and timelines.

5.

Review and approve required reports specific to each cooperative agreement, which will include
periodic progress and financial reports, deliverables, evaluations, and other documentation requiring
COPS Office approval.

6.

Review and approve all proposed changes in key staff assignments to the project and any significant
changes in the partner’s role or responsibilities.

7.

Review and approve all proposed writers of any project deliverables.

8.

Permit an awardee to copyright any work that is subject to copyright and was developed, or for
which ownership was purchased, under an award in accordance with 2 C.F.R. § 200.315(b) as adopted
by the U.S. Department of Justice in 2 C.F.R. §2800.101. The COPS Office will reserve a royalty-free,
nonexclusive, and irrevocable license to reproduce, publish, or otherwise use, and to authorize
others to use, for Federal Government purposes: (1) the copyright in any work developed under this
cooperative agreement including any related subaward or contract; and (2) any rights of copyright to
which the awardee, including its subawardee or contractor, purchases ownership with support from
this cooperative agreement. In addition, the COPS Office may make available for reproduction material
produced under this cooperative agreement by any means, including a U.S. Department of Justice
website, a hard copy(ies), or in electronic form(s), without restriction. The COPS Office also reserves
the right, at its discretion, to not publish deliverables and other materials (e.g., reports, publications,
manuals, and training curricula) developed under this cooperative agreement as a U.S. Department of
Justice resource.

B. Awardee responsibilities
This section provides additional details of awardee responsibilities common to all COPS Office cooperative
agreements.
Specifically, the awardee will do the following:
1.

Be responsible for acquiring the rights, and ensuring that its subawardees/contractors/authors acquire
the rights, to copyrighted material for inclusion in U.S. Department of Justice publications or other
products or deliverables that are developed under this cooperative agreement, including the payment
of required fees. All licensing, publishing or similar agreements with a copyright holder, publisher
or other relevant party shall include provisions giving the Federal Government a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use, and to authorize others to
use, the copyrighted material for Federal Government purposes.

32

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

2.

Work closely with the COPS Office and program manager to achieve the tasks specified in this
cooperative agreement.

3.

Provide further detail on project plans as requested by the program manager.

4.

Adhere to the requirements or tasks specified in this cooperative agreement and not deviate from them
unless requested adjustments are first presented to and approved by the program manager.

5.

Submit for prior approval or disapproval to the program manager any proposed changes in key staff
assignments to this project and any significant changes in any partner’s role or responsibilities.

6.

Submit for prior approval to the program manager proposed writers of any project deliverables. The
program manager will need to review the writer(s) resume and writing sample before approving the
writer.

7.

Obtain written approval from the COPS Office prior to obligating, expending, or drawing down
cooperative agreement funds for the award of non-competitive contracts for goods or services
(including equipment purchases) in excess of $150,000. See 2 C.F.R. § 200.324(b)(2).

8.

Ensure that all proposed deliverables and publications follow and are in accordance with the COPS
Office Editorial and Graphics Style Manual.

9.

Submit one copy of all reports and proposed products and deliverables (written, visual, or sound;
curricula, reports, or websites) or computer programs resulting from this cooperative agreement to the
program manager ninety (90) days prior to public release.

10. All products and deliverables (written, visual, or sound; curricula, reports, or websites) or computer
programs developed under this cooperative agreement shall contain the following statement:
This project was supported by cooperative agreement number 2015-XX-XX-XXXX awarded by
the Office of Community Oriented Policing Services, U.S. Department of Justice. The opinions
contained herein are those of the author(s) and do not necessarily represent the official position
or policies of the U.S. Department of Justice. References to specific agencies, companies, products,
or services should not be considered an endorsement by the author(s) or the U.S. Department of
Justice. Rather, the references are illustrations to supplement discussion of the issues.
The Internet references cited in this publication were valid as of the date of this publication. Given
that URLs and websites are in constant flux, neither the author(s) nor the COPS Office can vouch for
their current validity.
When appropriate, U.S. Department of Justice publications and other products and deliverables
developed under this cooperative agreement should contain the following copyright notice:
Copyright © [year work was published] [name of copyright owner]. The U.S. Department of Justice
reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise
use, and authorize others to use, this publication for Federal Government purposes. This publication
may be freely distributed and used for noncommercial and educational purposes only.
11. Contact the program manager to determine if revenue generated from your award constitutes program
income. Program income must be used to defray program costs and reduce the federal share of the
project. See 2 C.F.R. § 200.307. In some cases, awardees can work with the program manager to identify
additional project-related allowable costs that could be supported by program income. The awardee
may not earn or keep any profit resulting from this award unless expressly authorized, in writing, by the
COPS Office. See 2 C.F.R. § 200.400(g).

33

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

12. Ensure that all electronic and information technology deliverables (websites and web-based
information, video and multimedia products, compact disks, software applications and operating
systems, and telecommunication products) are developed and produced in a format that is accessible
according to Section 508 accessibility requirements. Specifically, video should contain closedcaptioning and audio description options. Electronic publications should be created in HTML, PDF fully
tagged, or accessible text file format and all web sites must be fully compliant with 508 accessibility
standards. For more information on Section 508 accessibility requirements, consult http://www.
section508.gov/.
13. Ensure that web-based courses developed through this cooperative agreement are compatible with
the current framework used in the Community Policing Learning Portal. Prior to the development of
the web-based course, the awardee must contact the COPS Office to receive guidance to ensure this
compatibility. At the request of the COPS Office, submit web-based courses that are developed through
this cooperative agreement to the COPS Office.
14. At the request of the COPS Office, submit all website(s) and web-based information that are developed
through this cooperative agreement to the COPS Office. The information will be submitted in a format
that will enable the COPS Office to reproduce the website(s) and web-based information on an
alternative web based platforms.
15. If required, submit all surveys, interview protocols, and other information collections to the COPS Office
for submission to the Office of Management and Budget (OMB) for clearance under the Paperwork
Reduction Act (PWRA) of 1995.
16. Agree to cooperate with the monitor or evaluator if monitoring or an evaluation of this project is to be
undertaken by the COPS Office or a third party and, in consultation with the COPS Office, agree to make
reasonable adjustments to programs and activities in recognition of significant points of evaluation or
feedback and to remedy any violations of the terms and conditions of this award.
17. Be responsible for the development, approval, and operation of all subawards and require its
subawardees to adhere to applicable federal requirements governing federal assistance. See 2 C.F.R. §
200.101(b)(1). The awardee will ensure that subawardees maintain effective control and accountability
over all funds, property and other assets covered by subawards and that each subawardee establishes
and uses internal fiscal and program management procedures sufficient to prevent fraud, waste, or
abuse.
18. Work to develop a marketing plan to increase the visibility of the project and any accompanying
outcomes/deliverables at the request of the COPS Office. The awardee will coordinate any marketing
activities with the COPS Office.
19. Work closely with the COPS Office and program manager to respond to peer reviewer, program
manager, vetting, and other COPS Office staff comments prior to the cooperative agreement expiration
date.
20. Obtain written approval from the COPS Office prior to entering into any contract, agreement, or other
obligation for costs related to any conference, meeting, retreat, seminar, symposium, training activity, or
similar event funded under this award. For more information on allowable costs, please follow this link:
www.ojp.gov/funding/confcost.htm.
21. Ensure that all conference or similar event costs comply with current and future guidelines and policies
that you receive from the COPS Office on conference planning, food and beverages, minimizing costs,
and conference cost reporting.

34

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

22. Within 45 days after the end of any conference, meeting, retreat, seminar, symposium, training activity,
or similar event funded under this award, and the total cost of which exceeds $20,000 in award funds,
the recipient must provide the program manager with the following information and itemized costs:

• Name of the event
• Event dates
• Location of event
• Number of federal attendees
• Number of nonfederal attendees
• Costs of event space, including rooms for break-out sessions
• Costs for audio visual services
• Other equipment costs (e.g., computer fees, telephone fees)
• Costs of printing and distribution
• Costs of meals provided during the event
• Costs of refreshments provided during the event
• Costs of event planner
• Costs of event facilitators
• Any other direct costs associated with the event
• The recipient must also itemize and report any of the following attendee (including participants,
presenters, speakers) costs that are paid or reimbursed with cooperative agreement funds:

• Meals and incidental expenses (M&IE portion of per diem)
• Lodging
• Transportation to/from event location (e.g., common carrier, privately owned vehicle (POV))
• Local transportation (e.g., rental car, POV) at event location
• Note that if any item is paid for with registration fees, or any other non-award funding, then that
portion of the expense does not need to be reported.

23. If applicable, submit by the 5th day of each month information on all training and technical assistance
events funded under this award to the COPS Office Grantee Training and Technical Assistance (TTA)
Reporting Tool on the Community Policing Learning Portal. Reporting instructions are outlined in the
COPS Office Training and Technical Assistance Reporting Guide.
24. Submit all approved indirect cost rates, if applicable, covering the award period to the COPS Office
within 30 days of approval from the cognizant federal agency.
If a provisional indirect cost rate is in effect at grant closeout, the awardee shall proceed with closeout
but will complete an expenditure analysis upon receipt of the approved final indirect cost rate to
determine if an adjustment is necessary. If the awardee drew down excess COPS Office funding for
indirect costs, the awardee must return the overpayment to the COPS Office and submit a revised
Federal Financial Report (SF-425). If the awardee incurred additional indirect costs, the awardee may
request a budget modification if the award is still open and award funds are available. If the awardee
returns or draws down COPS Office funding, the awardee will submit a revised final Federal Financial
Report (SF-425).

35

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

The awardee should pay particular attention to the two areas listed below to ensure that their
application of indirect cost rate is in compliance with the existing requirements of the governmentwide award rules set out by the Office of Management and Budget (OMB):
A.

$25,000 Subcontract/Subaward Limitation: Indirect cost rates negotiated on the basis of modified
total direct costs may only be applied against the first $25,000 of any subcontract or subaward
under the agreement. This limitation must be applied to all conference related subcontracts
and subawards, including those with hotels and travel agents. See 2 C.F.R. § 200, Appendix
III.C.2 (Indirect costs—Institutions of Higher Education); 2 C.F.R. § 200, Appendix IV.B.2c (Indirect
costs—Nonprofit Organizations); or 2 C.F.R. § 200, Appendix VII.C.2c (Indirect costs—States, Local
Governments, and Indian Tribes).

B.

Participant Support Costs: Participant support costs are generally excluded from the distribution
base. Therefore, indirect costs may not be applied against participant support costs. Participant
support costs are direct costs for items such as stipends or subsistence allowances, travel
allowances, and registration fees paid to or on behalf of participants or trainees (but not
employees) in connection with meetings, conferences, symposia, or training projects. See 2 C.F.R.
§ 200.75. This exclusion applies to the entirety of any subcontracts for the lodging and travel
of conference participants or trainees (but not employees). Costs related to contractors of the
recipient who are acting in the capacity of a “Conference Trainer/Instructor/ Presenter/Facilitator”
are considered participant support costs.
For more information on allowable costs for conferences and training, please follow this link:
www.ojp.gov/funding/confcost.htm.

Indirect costs were removed from the budget if the Awardee did not provide, at the time of
application, either a current approved federal indirect cost rate or documentation showing a pending
request for approval by the cognizant federal agency. If the Awardee has never received a federally
approved indirect cost rate, it may elect to charge a de minimis rate of 10% of modified total direct
costs (MTDC) in lieu of negotiating a rate with the cognizant federal agency. See 2 CFR § 200.414(f ).
25. Follow the COPS Office Curriculum Standards, Review and Approval Guide and COPS Office Instructor
Quality Assurance Guide, if developing training curriculum or delivering training under this cooperative
agreement. A copy of these guides will be supplied to you by your COPS Office Program Manager.
26. Notify and consult with the COPS Office prior to establishing a formal partnership with any non-federal
entity, including soliciting and accepting free goods or services, on activities under this cooperative
agreement.

C. Awardee acknowledgments
This section of the cooperative agreement is similar to the award conditions listed in section 1 and notifies
you of important award requirements.
The awardee acknowledges the following:
1.

If any part of the funded project contains research or statistical activities which involve human subjects
that are not covered by an exemption set forth in 28 C.F.R. § 46.101(b), the awardee must meet the
provisions of the U.S. Department of Justice’s common rule regarding the Protection of Human Subjects,
28 C.F.R. Part 46, prior to the expenditure of federal funds to perform such activity(ies). The awardee
also agrees to comply with 28 C.F.R. Part 22 regarding the safeguarding of individually identifiable
information collected from research participants.

36

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

2.

Implementation of this award shall be subject to federal monitoring, auditing, or evaluation and/or
a Single Audit Act audit (see 2 C.F.R. §200.501). The awardee agrees to cooperate with such activities
by providing access to and copies of, as appropriate, all project-related records, documents and
personnel. An awardee that expends $750,000 or more in federal award funds (from all sources) during
the awardee’s fiscal year must have a single audit conducted in accordance with §200.514 Scope of
audit, except when it elects to have a program-specific audit conducted in accordance with 2 C.F.R.
§ 200.501(c). For-profit (commercial) entities should follow the dollar threshold in 2 C.F.R. § 200.501 in
determining whether to conduct an audit in accordance with the Government Auditing Standards.

3.

Failure to comply with the terms and conditions of this award may result in legal sanctions including,
but not limited to, suspension and termination of funds, repayment of expended funds, and ineligibility
to receive additional COPS Office funding.

4.

False statements or claims made in connection with COPS Office awards may result in fines,
imprisonment, debarment from participating in federal grants or contracts, or any other remedy
available by law to the Federal Government.

D. Specific requirements
This section of the cooperative agreement will specify tasks that awardees agree to fulfill during the
stated time frames including addressing peer reviewer and COPS Office staff comments to deliverables
and producing an executive summary document for each publication developed under the award. Any
proposed changes to these tasks must be submitted to the COPS Office Program Manager for approval.
At a minimum, the following specific requirements shall be fulfilled by the awardee during the specified
timeframe.
[Tasks should include performance indicators (how will the performance be measured) What tasks must be
accomplished to get the desired results/outcomes?]
Task 1
Task 2
Task 3. Awardee will produce a standalone executive summary document(s) for [specify document/
deliverables]. This document(s) is intended for use by law enforcement executives and others interested in
an abridged version of the resource(s) developed under this award, and it will summarize the awardees’ work
and highlight the major findings and recommendations. This document(s) will be subject to COPS Office
review and approval. [This task should be included in all CAs when it is applicable. For example, it may not be
applicable to training awards or when the documents produced are already abridged/summarized].
Task 4. Work with COPS Office and Program Manager to address peer review, program manager, vetting, and
other COPS Office staff comments regarding [specify products and deliverables].

E. Performance timeline and deliverables
A performance timeline for all deliverables that are considered to be significant in the performance of
the cooperative agreement and due dates based upon the award start date will be listed in this section.
One electronic copy of the deliverable items must be delivered to the COPS Office Program Manager in
accordance with the agreed-upon schedule in the cooperative agreement.
The following is a performance timeline for all deliverables and their due dates (based upon an award date
of XX/XX/XXXX) which are considered to be significant in the performance of this cooperative agreement.
One electronic copy of deliverable items shall be delivered and in accordance with the following schedule:

37

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Deliverables Date
[List Project Deliverables]
All deliverable items shall be furnished to the following:
[Insert Program Manager]
U.S. Department of Justice
COPS Office
[Division]
145 N Street NE, 11th Floor
Washington, DC 20530
[insert contact information]

F. Financial status reports
The awardee will provide quarterly reports of project activity and expenditures. Specifically, the awardee is
required to submit quarterly Federal Financial Reports on the Standard Form 425 (SF-425) within 30 days
after the end of each quarter (January 1–March 31 / April 1–June 30 / July 1–September 30 / October 1–
December 31). A final SF-425 is due within 90 days after the end of the grant period. Awardees must submit
the quarterly SF-425 online. Visit the COPS Office website at www.COPS.usdoj.gov and select the “Account
Access” link in the upper right corner to log in, complete, and submit reports online.

G. Programmatic progress reports
The awardee will provide periodic progress reports detailing project activity. Specifically, the awardee
will submit progress reports through the COPS Office online progress reporting system in the frequency
requested. These progress reports should be received by the COPS Office within 30 days of the end of the
reporting period. The awardee will also submit a final progress report to the COPS Office within 90 days of
the end of the award period.

IV. Period of performance
This section specifies the cooperative agreement period of performance (start and end dates).
The period of performance of this cooperative agreement is XXX months from the cooperative agreement
award start date (award period XX/XX/20XX to XX/XX/20XX).

V. Financial administration
A. Funding
The total amount of federal funding to be provided under this cooperative agreement is stated on the award
document, award congratulatory letter, and official Financial Clearance Memorandum (FCM).

B. Travel
All travel plans related to the cooperative agreement and to the development of the deliverables should be
submitted to the COPS Office Program Manager for review by the COPS Office.
Travel costs for transportation, lodging and subsistence, and related items are allowable under the
Community Policing Development Program with prior approval from the COPS Office. Payment for allowable
travel costs will be in accordance with 2 C.F.R. § 200.474.

38

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

C. Consultant rates
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary a
consultant receives from his or her primary employer, as applicable, up to $550 per day. For consultant or
contractor rates which exceed $550 per day, the COPS Office requires written justification if the consultants
or contractors are hired through a noncompetitive bidding process. Authorization requires submitting a
detailed written justification of the consultant rate to the program manager. Specific and detailed written
justification for each additional consultant must be submitted to and approved by the COPS Office prior to
obligation or expenditure of such funds.

D. Project budget
The approved project budget is incorporated herein and made a part of this cooperative agreement. All
modification requests involving the reallocation of funding between budget categories that exceed or are
expected to exceed 10 percent (10%) of the total award amount must be approved, in writing, by the COPS
Office prior to their purchase or implementation. In requesting a modification, the awardee will set forth
the reasons and the basis for the proposed change and any other information deemed helpful for review by
the COPS Office. Modifications are evaluated on a case-by-case basis. The COPS Office will not approve any
modification request that results in an increase of federal funds.

E. Payment
All costs claimed for reimbursement and payment, including the final payment, shall be submitted via the
Grant Payment Request System (GPRS).

F. No-cost extensions of time
Awardee must provide a reasonable justification for delays in implementing this cooperative agreement to
be granted a no-cost extension. A request for an extension of the grant award period to receive additional
time to implement the funded program is at the discretion of the COPS Office. Such extensions do not
provide additional funding.

G. Employment
Awardee acknowledges that nothing in this cooperative agreement shall be construed to create an
employment relationship with the COPS Office or with the Federal Government or to require provision of
any benefits incident to employment.

VI. Program manager(s)
The contact information for the COPS Office Program Manager and the awardee project/program manager
will be listed in the cooperative agreement including name, title, organization, telephone, and e-mail
address. These program/project managers have the authority to propose and approve any modifications to
the cooperative agreement for their respective organizations.
COPS Office
[Insert Program Manager]
U.S. Department of Justice
COPS Office
[Division]
145 N Street, NE, 11th Floor
Washington, DC 20530
[insert contact information]
Awardee
[Insert contact information, including phone number]

39

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VII. General provisions
The awardee of record must follow all requirements imposed by the U.S. Department of Justice as an award
term, condition or administrative requirement of the award, including but not limited to: the COPS Office
Community Policing Development Program Award Owner’s Manual; the COPS Office Assurances and
Certifications; the COPS Office statute (42 U.S.C. 3796dd et seq.); 2 C.F.R. Part 200 (Uniform Administrative
Requirements, Cost Principles, and Audit Requirements for Federal Awards); the current edition of the COPS
Office Grant Monitoring Standards and Guidelines; the COPS Office Editorial and Graphics Style Manual; and
all other applicable program requirements, laws, orders, regulations, or circulars.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that
ban text messaging while driving and to establish workplace safety policies to decrease crashed caused by
distracted drivers.

VIII. Modifications
The designated COPS Office and awardee project officers (under section VI (A) and VI (B)) for their respective
organizations shall have the authority to propose and approve any modifications to this cooperative
agreement. Modifications to this cooperative agreement may be proposed at any time during the period of
performance by either party, and shall become effective upon approval by both parties.

IX. Incorporation by reference; effective date
By signing the award document, the responsible parties designated below have entered into this
cooperative agreement, which is incorporated by reference into the award document. This cooperative
agreement is effective as of the date that the last responsible party signed the award document.
Ronald L. Davis, Director
Office of Community Oriented Policing Services
[Insert Law Enforcement Executive/Program Official Name]
[Insert Agency Name]
[Insert Government Executive/Financial Official Name]
[Insert Agency Name]
Updated September 2015

40

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

III. Procurement Process
In general, award recipients are required to procure funded items through open and free competition
when feasible. For the purchase of equipment, technology, or services under a COPS Office award, award
recipients must follow their own policies and procedures on procurement as long as those requirements
conform to the federal procurement requirements set forth in 28 C.F.R. § 66.36 and 28 C.F.R. § 70.40 et seq.
(as applicable).
As described in award condition #13 on page 14, awardees are required to submit a sole source justification
(SSJ) request for sole source procurements in excess of $150,000 prior to purchasing equipment, technology,
or services; obligating funding for a contract; or entering into a contract with grant funds. For the purchase
of equipment, technology, or services under a COPS Office grant or award, recipients must use their own
documented procurement procedures that reflect applicable state and local laws and regulations, as long
as those requirements conform to the federal procurement requirements set forth in 2 C.F.R. § 200.320 as
adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101. A sole source justification request should be
submitted if a recipient determines that the award of a contract through a competitive process is infeasible.
The COPS Office may authorize a noncompetitive proposal if one or more of the following circumstances
apply:

• The item/service is available only from one source.
• The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation.

• Competition is determined inadequate after solicitation of a number of sources.
What documentation must be submitted to the COPS Office for sole source
approval?
Requests for sole source procurements of equipment, technology, or services in excess of $150,000 must be
submitted to the COPS Office in writing, confirming that the award of the contract through full and open
competition is infeasible. Please note that a justification must be submitted for each vendor providing goods
or services in excess of $150,000.
To ensure that all of the necessary information is included and submitted to the COPS Office, the following
checklist can be used when preparing your agency’s sole source request:
Letterhead. The sole source request must be signed by an authorized representative and submitted on
awardee department letterhead, and must include the agency ORI and the award number for which the
approval is being sought. The request should also include the following information:
Section I. Description of Project A brief description of the project, the amount to be designated for
the sole source procurement, and the purpose of the contract.
Section II. Reason for Request An explanation as to why full and open competition is infeasible
(e.g., why it is necessary to contract in a noncompetitive manner), and which one (or more) of
the three required categories identified below applies to the requested sole source procurement
transaction(s).

• The item/service is available only from one source.
• The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation.

• Competition is determined inadequate after solicitation of a number of sources.

41

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Section III. Supporting Documentation The information below should support the applicable
category(ies) identified in Section II.
If the item/service is available only from one source, please include the following:

• Uniqueness of items/services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.)

• How the agency determined that the item/service is only available from one source (e.g.,
market survey results, independent agency research, patented or proprietary system)

• Explanation of need for contractor’s expertise linked to the current project (e.g., knowledge
of project management, responsiveness, experience of contractor personnel, prior work on
earlier phases of project)

• Any additional information that would support the case
If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:

• Explanation of the specific public emergency
• Impact on project if deadline/dates are not met
• When the contractual coverage is required by your department and why
• Any additional information that would support the case
If competition is determined inadequate after solicitation of a number of sources, please include
the following:

• Results of a market survey to determine competition availability (if no survey is conducted,
please explain why not)

• Any additional information that would support the case
Section IV. Best Interest Statement A statement declaring that this action/choice is in the best
interest of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your agency
will be contacted if any of the identified information is missing or if additional supporting information is
required. If the COPS Office determines that the request does not meet the standards set forth above, the
request will be denied. Please be advised that conflicts of interest are prohibited under the procurement
standards set forth in 2 C.F.R. § 200.318 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
In addition, the grant recipient agrees not to award federal funds under this program to any party that is
debarred or suspended from participation in federal assistance programs.

Contact the COPS Office
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Office Grant Program Specialist or program point of contact.
For more information about COPS Office programs and resources, please call the COPS Office Response
Center at 800-421-6770 or visit the COPS Office online at www.cops.usdoj.gov.

42

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

IV. Accessing Award Funds
This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and award administration, please contact the
COPS Office Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov.

Payment method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant Payment
Request System (GPRS). GPRS is a web-based system that enables grantees to use a secure Internet
connection to request funds. Approved payment requests will automatically be scheduled for payment by
the U.S. Department of the Treasury. A grantee will be able to review previous requests made since July 2009.
For more information on the GPRS, please go to www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the
user guide.

Setting up your account
How do we set up a GPRS account?
If you are a new grantee to the COPS Office, your law enforcement executive or government executive
should receive notification about GPRS shortly after the COPS Office receives your original signed award
document. This notification will contain all of the information that your agency needs to set up the GPRS
payment method. If your law enforcement executive or government executive does not perform drawdown
requests for your agency, your grant administrator will need to go online to https://grants.ojp.usdoj.gov/
gprs/welcome to log in and register to become a Drawdown Specialist. Once you are approved, you will
receive an e-mail containing a temporary password and information on how to use GPRS. Please note that
part of the verification process may involve outreach to your law enforcement executive or government
executive or other financial points of contact to validate information provided by the Drawdown Specialist.
If you are already registered for a COPS Office grant username in GPRS, and would like to add a newly
awarded COPS Office grant to the existing COPS Office grant username, contact the COPS Office GPRS
registration team via e-mail at COPSGPRSRegistration@usdoj.gov and provide the following information:
User name
First/Last name
Vendor Number
Grant /Award number (s) to be added

How do we fill out the payment enrollment forms?
If you are a new awardee to the COPS Office, your agency will need to complete an Automated Clearing
House (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS Office website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your award funds, your agency must mail the original signed form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 7th Street NW
Washington, DC 20531

43

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Your agency must complete the “Payee/Company Information” section following the directions on the back
of the form and also provide the award number (printed on the award document). Next, your financial
institution must complete the “Financial Institution Information” section and have the appropriate financial
official sign the form.
If you are already a COPS Office awardee, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the newly awarded
award as long as your OJP vendor number has not changed. If you have any questions, or wish to verify your
ACH enrollment form information, please call the COPS Office Response Center at 800-421-6770.

When should Federal Financial Reports be filed?
After your agency returns the signed award document to the COPS Office, under current regulations, you are
required to submit quarterly Federal Financial Reports (FFRs) using a Standard Form 425 (SF-425). This report
reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not be able
to make drawdowns from your award account if the SF-425 for the most recent reporting quarter is not on
file with the COPS Office by the deadline date. Awardees are encouraged to submit their SF-425 reports via
the Internet at https://portal.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see section VII of this
award owner’s manual, titled “Reports,” on page 50.
Filing the FFR (SF-425) identifies your federal and local expenditures made during that calendar quarter.
However, to receive actual payment, you must request it through GPRS.

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office awards. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment
to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal award funds on hand, except for advances not exceeding 10 days, as
noted above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if the
awardee

• is unwilling or unable to attain project goals;
• maintains excess cash on hand;
• does not adhere to the terms and conditions of the award;
• fails to submit reliable or timely reports.
How often do we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However, reimbursement
is only for costs that were approved in the Financial Clearance Memorandum. As a general guideline, most
agencies request reimbursement on a monthly or quarterly basis. Also, please note that a date range for a
reimbursement request can only be used once.

44

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Can we earn interest on our award funds?
Your agency should minimize the time between your draw down of award funds and your payment of
award costs to avoid earning excess interest on your award funds. You must account for interest earned on
advances of federal funds as follows:

• COPS grant award recipients must adhere to the standards set forth in the applicable Office of

Management and Budget (OMB) uniform guidance 2 C.F.R. § 200.305(b)(9) that states that interest
earned on federal advance payments deposited in interest-bearing accounts up to $500 per year may
be retained by the awardee for administrative expense. Interest earned on Federal advance payments
deposited in interest-bearing accounts in excess of $500 must be remitted annually to the U.S.
Department of Health and Human Services. Make check payable to “The Department of Health and
Human Services” and mail check to Treasury-approved lockbox: HHS Program Support Center, P.O. Box
530231, Atlanta, GA 30353-0231. (Please allow 4–6 weeks for processing of a payment by check to be
applied to the appropriate Payment Management System (PMS) account).

• Please notify your COPS Office Staff Accountant in the COPS Office Financial Division when any interest
that is earned is remitted to U.S. Department of Health and Human Services, Payment Management
Systems, P.O. Box 6021, Rockville, MD 20852.

• For states, payments are governed by Treasury-State CMIA agreements and default procedures codified
at 31 CFR Part 205 ‘‘Rules and Procedures for Efficient Federal-State Funds Transfers’’ and TFM 4A–2000
Overall Disbursing Rules for All Federal Agencies.

Matching funds
Under the COPS Office Community Policing Development Program, no local match is required. The
COPS Office is funding 100 percent of the allowable items approved in your FCM. Any agency desiring to
contribute additional funds to this project is encouraged to do so and report these funds on SF-425 as a
recipient share of expenditures.

45

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

V. Financial Record Maintenance
Under the COPS Office CPD Program, your agency is required to establish and maintain accounting systems
and financial records to accurately account for funds awarded and disbursed. These records must include
both federal funds and any local funds contributed to this project.

Accounting systems and records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
As stated in 2 C.F.R. 200.62 (Internal Control over Compliance Requirements for Federal Awards), your
accounting system should

• present and itemize actual expenditures of funded items;
• demonstrate that funds are spent in compliance with your award conditions;
• be able to provide the necessary information for periodic financial review and audit.
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your CPD award. Your accounting records should contain
information showing expenditures under the award and must be supported by items such as payroll
records, time and attendance records, canceled checks, purchase orders, or similar documents.
Your agency must adequately safeguard award funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including payroll, time and attendance records, canceled checks, purchase orders, and
similar documents associated with your CPD award must be kept for three years from the date of submission
of the final expenditure report. See 2 C.F.R. § 200.333. Your agency should maintain records so that you can
identify them by grant year or by fiscal year, whichever you find more convenient. If any litigation, claim,
negotiation, audit or other action involving these records has been started before the end of the three-year
period, the records should be kept until completion of the action. These records should be easily located
and should be properly protected against fire or other damage. Failure to maintain adequate records to
document award expenditures may result in a requirement to repay all federal funds that cannot be supported
with appropriate records.

What if we have more than one award?
If your agency has more than one COPS Office award or an award from another federal agency, funds
received under one project may not be used to support another project without specific written
authorization from the COPS Office, or in the case of an award from another agency, from both awarding
agencies. Your accounting systems and financial records must reflect expenditures for each project
separately.

Who may access our records?
Authorized federal representatives, including representatives from the DOJ, the Comptroller General of the
United States, the COPS Office, and any entity designated by the COPS Office may access these records for
the purposes of conducting audits, site visits, or other examinations.

46

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VI. Federal Audit Requirements
In addition to oversight by the COPS Office, your award may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice
(DOJ) Office of the Inspector General (OIG) audits.

Requirements and audits
What are the regulations governing SAA requirements?
The Single Audit Act (SAA) of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996, was revised June 27, 2003 and again
June 26, 2007, and is effective for fiscal years after December 31, 2003 to reflect revised audit criteria and
reporting requirements. The Office of Management and Budget (OMB) issued final guidance for 2 C.F.R. Part
200—Uniform Administrative Requirements, Cost Principles and Audit Requirements for Federal Awards
(Uniform Guidance) on December 26, 2013. This new guidance applies to all federal awards or funding
increments awarded on or after December 26, 2014 and provides additional guidelines regarding the
implementation of SAA requirements.

Who must have an SAA audit?
An awardee that expends $750,000 or more during the awardee’s fiscal year in federal awards must have a
single audit conducted in accordance with 2 C.F.R. §200.514 Scope of audit except when it elects to have a
program-specific audit conducted in accordance with 2 C.F.R. §200.501(c). An auditee may be a recipient, a
subrecipient, or a vendor.
SAA audits are conducted annually unless a state or local government is required by constitution or statute,
in effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an SAA
audit is to express opinions on the awardee’s financial statements, internal controls, major and non-major
award programs, and compliance with government laws and regulations. Single Audits may also address
specific compliance issues with respect to the COPS Office award requirements.
In cases of continued inability or unwillingness to have an audit conducted in accordance with this part,
Federal agencies and pass-through entities must take appropriate action as provided in §200.338 Remedies
for noncompliance. These sanctions under §200.338 Remedies for noncompliance could include the
following:

• Temporarily withhold cash payments pending correction of the deficiency by the non-Federal entity or
more severe enforcement action by the Federal awarding agency or pass-through entity.

• Disallow (that is, deny both use of funds and any applicable matching credit for) all or part of the cost
of the activity or action not in compliance.

• Wholly or partly suspend or terminate the Federal award.
• Initiate suspension or debarment proceedings as authorized under 2 CFR part 180 and Federal

awarding agency regulations (or in the case of a pass-through entity, recommend such a proceeding
be initiated by a Federal awarding agency).

• Withhold further Federal awards for the project or program.
• Take other remedies that may be legally available.
Your Single Audit Act reports should not be sent to the COPS Office. If the U.S. Department of Justice is your
cognizant federal agency (see the Glossary of Terms on page 92 of this manual), they should be sent to the
Federal Audit Clearinghouse at:

47

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between awardees and
auditors in the conduct of SAA audits. Questions and comments regarding SAA audits may be directed to
the COPS Office Response Center at 800-421-6770.

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS Office.
The primary objective of OIG audits is to assess compliance with award conditions. OIG audits are designed to
promote economy, efficiency, and effectiveness in the administration of awards by evaluating compliance with
laws, regulations, policies, and procedures governing the operations encompassed in the scope of the audit.

How are COPS Office awards selected for an OIG audit?
The OIG may conduct a COPS Office award audit in response to a referral that the OIG believes warrants
further evaluation. The OIG also surveys DOJ agencies on an annual basis to solicit input on suggested audit
areas for the upcoming fiscal year. In most instances, however, the OIG selects awards based on a number of
factors, including the geographical distribution of awards awarded, award amount, population served, and
type of award (both active and expired). As such, the fact that your award has been selected for an OIG audit
is not necessarily indicative of a suspected concern or problem area.
The COPS Office Grant Monitoring Division serves as the liaison between awardees and the OIG’s Audit
Division, which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be
conducted, the COPS Office Grant Monitoring Division will send out a notification letter to the awardee
outlining the scope of each audit and the anticipated audit timeframe. This notification letter also advises
awardees of the supporting documentation required and information necessary for the OIG during their
scheduled field work, and provides a COPS Office point of contact to address questions and concerns. If you
have any questions regarding an OIG audit, please contact the COPS Office Grant Monitoring Division at
800-421-6770. Questions and comments regarding the administration of your COPS Office CPD award, not
specifically related to an audit, should be referred to your COPS Office Program Manager.

Typical audit findings
The OIG has typically reported the following audit findings pertaining to awards as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:
unallowable costs. Awardee incurred costs that were not approved in the original budget, were in excess of
the approved budget, or were charged to the award after the expiration date and an award extension was
not obtained.
unsupported costs. Specific award expenditures and reimbursements could not be supported, or award
expenditures were in excess of actual award costs.
lack of complete/timely programmatic and financial reporting. Awardee failed to submit required
programmatic and financial reports in a timely manner or had inadequate record keeping systems.
supplanting. Awardee could not document efforts to backfill vacant positions or awardee could not explain
reductions in local law enforcement budget during the award period.

48

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

funds to better use. Funds could be used more efficiently based on management actions such as: a)
reductions in outlays; b) deobligation of funds; c) withdrawal; d) costs not incurred by implementing
recommended improvements; or e) any other savings which are specifically identified.
questioned costs. Costs that are questioned by the auditor because of an audit finding which resulted
from a violation or possible violation of a provision of law, regulation, award terms and conditions, or other
document governing the use of federal funds; or because costs incurred appear unreasonable and do not
reflect the actions a prudent person would take under the same circumstances; or because costs at the time
of the audit are not supported by adequate documentation.
After the final OIG audit report has been issued, the COPS Office Audit Liaison Division will continue working
as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS Office
will issue a closure letter once all audit recommendations have been closed by the OIG. You must keep all
documentation related to the audit for a period of three years following the audit’s closure.

49

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VII. Reports
As part of the CPD program, your agency will be required to submit quarterly Federal Financial Reports as
well as quarterly Program Progress Reports. Awarded agencies should be prepared to track and report CPD
program award funding separately from other funding sources (including other COPS Office and federal
grants and awards) to ensure accurate financial and programmatic reporting on a timely basis. Your agency
should ensure that you have financial internal controls in place to monitor the use of CPD program funding
and ensure that its use is consistent with the grant award terms and conditions. Good practices in this area
would include written accounting practices, an accounting system that tracks all drawdowns and award
expenditures, and the ability to track when award-funded positions are filled or approved purchases are
made. Failure to submit complete reports or submit them in a timely manner may result in the suspension
and possible termination of your agency’s COPS Office award funding or other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports (FFR) using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the
end of the award period. This report reflects the actual cumulative federal expenditures incurred during the
funding period and the remaining unobligated balance of federal funds. Under federal regulations, your
agency is not permitted to draw down federal funding for costs incurred after the official grant end date;
however, you will have a 90-day grace period after the grant award end date during which you can draw
down funds for eligible expenditures incurred before the grant end date.

How do we file Federal Financial Reports?
All COPS Office awardees are required to submit quarterly FFRs using the SF-425.
SF-425s for COPS Office awards must be submitted every quarter and no later than 30 days after the last day
of each reporting quarter, as detailed in Table 1:
Table 1. Due dates of SF-425 by quarter
Reporting Quarter

SF-425 Due Date

January 1–March 31

April 30

April 1–June 30

July 30

July 1–September 30

October 30

October 1–December 31

January 30

Awardees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website at
www.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in, complete, and
submit reports online. The online SF-425 requires the same reporting information as the paper version.
The use of this online application enables authorized users to view past SF-425s, and allows them to file or
amend the SF-425 for the current quarter.

50

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your award to that particular end
date. You are required to submit an SF-425 even if you have not spent any money or incurred any costs
during a reporting period. The due dates for online filing of SF-425s are the same as for the submission of
paper copies.
Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 would be due no
later than 04-30-13 and would cover the period 02-01-13 (award start date) through 03-31-13 (end of the
most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully
complete a drawdown of funds through GPRS.
Awardees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt if the
SF-425 is not up to date. Subsequent e-mail, fax, or hard copy reminders may be sent to the awardee if the
SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to www.cops.usdoj.gov/Default.
asp?Item=740 or contact the COPS Office Response Center by phone at 800-421-6770 or by e-mail at
AskCOPSRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at 800421-6770 or by e-mail at AskCOPSRC@usdoj.gov, or review the “Helpful Hints Guide for Completing the
Federal Financial Report (SF-425)” at www.cops.usdoj.gov/pdf/SF-425_Helpful_Hints_Guide_5.9.13.pdf.

How will award funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s award through financial reports, on-site
visits, office based award reviews, meetings, telephone contacts, reports, audits, reviews of award change
requests, and special request submissions.

Program Progress Reports
Program progress reports and a final closeout report will be required as requested by the COPS Office during
the life of the award. The COPS Office will notify the agency when the progress report is due and provide
instructions for submission. The report must be submitted online by the awardee agency’s representative.

What kind of information will these reports require?
These reports will request information about the status of your award in terms of purchasing equipment,
hiring personnel, delivering services and progress in meeting milestones identified in the cooperative
agreement, as well as general information about your agency.

Do we need to request a progress report?
No. The COPS Office will contact your agency when progress reports are being requested. A notification
for submitting your Program Progress Report to the COPS Office will be sent in January/April/July/October,
covering activities for the preceding calendar quarter. Notification for submitting your final Program Progress
Report will be sent to your agency in the month following your grant end date.

51

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

How do we file progress reports?
All awardees will be required to submit their COPS Office progress reports through the COPS Office Account
Access site at www.cops.usdoj.gov.
If your agency has any questions regarding the submission of these required reports, please call the COPS
Office Progress Report Team at 800-659-7379.

Will the data that we submit be publicly available?
Reports submitted to the COPS Office may be reported publicly in response to a Freedom of Information Act
request.

How can we complete a COPS Office progress report online?
Please access the COPS Office website at www.cops.usdoj.gov and click on “Account Access” at the top righthand side of the page. Once you are logged in, select “Applications” from the agency portal menu, click on
the “Progress Report” icon, and follow the instructions to complete your report.
If you do not have login access, you should contact your agency portal administrator to set up an account
for you.
If you have a registered account but do not remember your password, you may reset your password by
going to the agency portal homepage. In “Account Access,” enter your e-mail address and click on the
“Forgot Password” link. For additional assistance, you may contact the COPS Office Response Center by
phone at 800-421-6770 or send an e-mail to AskCOPSRC@usdoj.gov.

How do we obtain access to complete the COPS Office progress report?
If you do not have your user name or password, please contact the COPS Office Response Center by phone
at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM Eastern time) or e-mail the
Response Center at AskCOPSRC@usdoj.gov.

What if we make a mistake or need to modify our progress report after it is submitted?
Awardees may need to make a change or may be asked by a subsequent COPS Office reviewer to make
a correction to a submission. The recipient can update the submission by logging on to the COPS Office
website or by calling the COPS Office Progress Report Team or the Response Center at 800-659-7379.

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of
this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes
the opportunity to provide assistance regarding the implementation of grant provisions to help ensure
that federal grant funds are spent responsibly. As such, the following contacts are provided to address
noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of

the Inspector General (OIG) at OIG.hotline@usdoj.gov, www.justice.gov/oig/FOIA/hotline.htm, or 800869-4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Office Grant Monitoring Division at 202-514-9202.

• If you have any questions or need assistance regarding your award, please contact your COPS Office
Program Manager at 800-421-6770.

52

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VIII. When the Award Period Has Ended
At the end of your agency’s Community Policing Development award period, the COPS Office is
responsible for the closeout of your award. As part of this process, the COPS Office requires documentation
demonstrating that your agency has met all of the programmatic and financial requirements of the award.
After the end of the award period, your agency will be asked to submit a final Federal Financial Report and
any applicable final program reports.

Final Federal Financial Report (SF-425)
The final FFR (SF-425) for your grant is due to the COPS Office no later than 90 days after the end of the grant
period. The final report should reflect the total amount of allowable federal expenditures that were incurred
during the life of the grant, as well as the amount of unobligated funds remaining, if any. In addition, once
you have completed your final drawdown, this report should reconcile with the total amount of funds
drawn down by your agency.

When should all of the award monies be spent?
Award funds reflecting allowable project costs must be obligated before the end of the award period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the award period to request
reimbursement for funds obligated.
Please be advised that 2 C.F.R. § 200.343(a) requires grantees to submit final SF-425s and 2 C.F.R. § 200.343(b)
requires grantees to draw down the final reimbursement for expended funds within 90 days after the expiration
of the grant. In addition, be advised that failure to complete the drawdown of funds within the 90-day period
following award expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess award funds remaining in your account following the award
period due to an overestimate of item costs during the award period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred
during the award period. Any excess unobligated or unspent funds should remain in your account, and will
be deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your award period has ended, your agency may be sent a final progress or closeout report from the
COPS Office and asked to complete it. This report will serve as your agency’s final programmatic report on
the award, and the information your agency provides in this report will be used to make a final assessment
of your award progress.

Equipment disposition
Each awardee must use any equipment funded through a COPS Office award for approved award-related
purposes and must retain the equipment for the life of the award. After the conclusion of the award
period, property records must be maintained by the awardee. The records should include a description of
the property; a serial number or other identification number; the source of the property; the name of the
person or entity that holds the title; the acquisition date and cost of the property; the percentage of federal
participation in the cost of the property; the location, use, and condition of the property; and any ultimate
disposition data, including the date of disposal and sale price of the property. A control system must be
developed to ensure adequate safeguards to prevent loss, damage, or theft of the property.

53

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

When the award has expired and original or replacement equipment obtained under the award is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:
Items of equipment with a current per-unit fair market value of $5,000 or less may be retained, sold, or
otherwise disposed of with no further obligation to the awarding agency.
Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or sold
and the awarding agency is entitled to an amount calculated by multiplying the current market value or
proceeds from sale by the awarding agency’s federal share in the cost of the original purchase.
For more information, please see 2 C.F.R. § 200.313.

54

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

IX. Conclusion
We hope that this manual has assisted you and your agency with your award questions. We welcome and
encourage any comments you have regarding the COPS Office CPD Program and the materials we have
developed for its administration. If you have specific comments regarding this manual or have any questions
about your award, please call your COPS Office Program Manager or the COPS Office Response Center at
800-421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that
ban text messaging while driving and to establish workplace safety policies to decrease crashes caused by
distracted drivers.

55

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendices
Appendix A. List of source documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C. 3796dd et seq.

B. Secondary Sources
Code of Federal Regulations (C.F.R.)/Office of Management and Budget (OMB):
2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101
2 C.F.R. Part 200.305(b)(9), “Payment-Remittance of Interest Earned”
4 C.F.R. Parts 101-105, U.S. Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management Improvement Act
of 1990”
OMB Circular A-33, “Audits of Educational Institutions”
OMB Circular A-129, “Managing Federal Credit Programs”
48 C.F.R. Part 31.000, et seq. (FAR-31.2), “Cost Principles for Commercial Organizations”
Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30 “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

56

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix B. Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all grant programs. The Office of Community Oriented
Policing Services needs to secure your assurance that the applicant will comply with these provisions. If you
would like further information about any of these assurances, please contact your state’s COPS Office Grant
Program Specialist at 800-421-6770.
By signing this form, the applicant assures that it will comply with all legal and administrative requirements
that govern the applicant for acceptance and use of federal grant funds. In particular, the applicant assures
us that:
1.

It has been legally and officially authorized by the appropriate governing body (for example, mayor or
city council) to apply for this grant and that the persons signing the application and these assurances
on its behalf are authorized to do so and to act on its behalf with respect to any issues that may arise
during processing of this application.

2.

It will comply with the provisions of federal law, which limit certain political activities of grantee
employees whose principal employment is in connection with an activity financed in whole or in part
with this grant. These restrictions are set forth in 5 U.S.C. § 1501, et seq.

3.

It will comply with the minimum wage and maximum hours provisions of the Federal Fair Labor
Standards Act, if applicable.

4.

It will establish safeguards, if it has not done so already, to prohibit employees from using their positions
for a purpose that is, or gives the appearance of being, motivated by a desire for private gain for
themselves or others, particularly those with whom they have family, business or other ties.

5.

It will give the U.S. Department of Justice or the Comptroller General access to and the right to examine
records and documents related to the grant.

6.

It will comply with all requirements imposed by the U.S. Department of Justice as a condition or
administrative requirement of the grant, including but not limited to: the requirements of 2 C.F.R. Part
200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards)
as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101 ; 48 C.F.R. Part 31 (FAR Part 31)
(Contract Cost Principles and Procedures); the applicable provisions of the Omnibus Crime Control and
Safe Streets Act of 1968, as amended; 28 C.F.R. § 38.1; the applicable COPS Office Application Guide; the
applicable COPS Office Grant Owner’s Manuals; and with all other applicable program requirements,
laws, orders, or regulations.

7.

It will, to the extent practicable and consistent with applicable law, seek, recruit and hire qualified
members of racial and ethnic minority groups and qualified women in order to further effective law
enforcement by increasing their ranks within the sworn positions in the agency.

8.

It will not (and will require any subgrantees, contractors, successors, transferees, and assignees not to),
on the grounds of race, color, religion, national origin, sex, disability, or age, unlawfully exclude any
person from participation in, deny the benefits of or employment to any person, or subject any person

57

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

to discrimination in connection with any programs or activities funded in whole or in part with federal
funds. These civil rights requirements are found in the non-discrimination provisions of Title VI of the
Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets
Act of 1968, as amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended
(29 U.S.C. § 794); the Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title IX of the Education
Amendments of 1972, as amended (20 U.S.C. § 1681, et seq.); and the corresponding DOJ regulations
implementing those statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). It will also comply with
Executive Order 13279 Equal Treatment for Faith-Based Organizations and its implementing regulations
at 28 C.F.R. Part 38, which requires equal treatment of religious organizations in the funding process and
nondiscrimination of beneficiaries by Faith-Based Organizations on the basis of belief or non- belief.

9.

A.

In the event that any court or administrative agency makes a finding of discrimination on grounds
of race, color, religion, national origin, gender, disability or age against the applicant after a due
process hearing, it agrees to forward a copy of the finding to the Office for Civil Rights, Office of
Justice Programs, 810 7th Street, NW, Washington, D.C. 20531.

B.

If your organization has received an award for $500,000 or more and has 50 or more employees,
then it has to prepare an Equal Employment Opportunity Plan (EEOP) and submit it to the
Office for Civil Rights (“OCR”), Office of Justice Programs, 810 7th Street, N.W., Washington, DC
20531, for review within 60 days of the notification of the award. If your organization received
an award between $25,000 and $500,000 and has 50 or more employees, your organization still
has to prepare an EEOP, but it does not have to submit the EEOP to OCR for review. Instead, your
organization has to maintain the EEOP on file and make it available for review on request. In
addition, your organization has to complete Section B of the Certification Form and return it to
OCR. If your organization received an award for less than $25,000; or if your organization has less
than 50 employees, regardless of the amount of the award; or if your organization is a medical
institution, educational institution, nonprofit organization or Indian tribe, then your organization is
exempt from the EEOP requirement. However, your organization must complete Section A of the
Certification Form and return it to OCR.

Pursuant to U.S. Department of Justice guidelines (June 18, 2002 Federal Register (Volume 67, Number
117, pages 41455-41472)), under Title VI of the Civil Rights Act of 1964, it will ensure meaningful access
to its programs and activities by persons with limited English proficiency.

10. It will ensure that any facilities under its ownership, lease or supervision which shall be utilized in the
accomplishment of the project are not listed on the Environmental Protection Agency’ (EPA) list of
Violating Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is
under consideration for such listing by the EPA..
11. If the applicant’s state has established a review and comment procedure under Executive Order 12372
and has selected this program for review, it has made this application available for review by the state
Single Point of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act
of 1995 if required.

58

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

13. It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46
if any part of the funded project contains non-exempt research or statistical activities which involve
human subjects and also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable
information collected from research participants.
14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for
employees when operating agency- owned, rented or personally owned vehicles.
15. It will not use COPS Office funds to supplant (replace) state, local, or Bureau of Indian Affairs funds that
otherwise would be made available for the purposes of this grant, as applicable.
16. If the awarded grant contains a retention requirement, it will retain the increased officer staffing level
and/or the increased officer redeployment level, as applicable, with state or local funds for a minimum
of 12 months following expiration of the grant period.
17. It will not use any federal funding directly or indirectly to influence in any manner a Member of
Congress, a jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or
otherwise, any legislation, law ratification, policy or appropriation whether before or after the
introduction of any bill, measure, or resolution proposing such legislation, law, ratification, policy or
appropriation as set forth in the Anti- Lobby Act, 18 U.S.C. § 1913.
18. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if the awarded grant does not contain a cost sharing requirement, contribute a nonfederal share) equal to the amount seized in order to fully implement the grant project.
19. None of the funds made available under this award may be distributed to the Association of
Community Organizations for Reform Now (ACORN) or its subsidiaries.
False statements or claims made in connection with COPS Office grants (including cooperative agreements)
may result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any
other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this
grant.

__________________________________________ ___________________________
Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)

______________________________________________ _____________________________
Signature of Government Executive/Financial Official Date
(For your electronic signature, please type in your name)

59

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Certifications Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters;
Federal Taxes and Assessments; Drug-Free Workplace Requirements; and Coordination with
Affected Agencies.
Although the U.S. Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek your agency’s certification regarding certain matters. Applicants
should read the regulations cited below and the instructions for certification included in the regulations to
understand the requirements and whether they apply to a particular applicant. Signing this form complies
with certification requirements under 28 C.F.R. Part 69, “New Restrictions on Lobbying,” 2 C.F.R. Part 2867,
“Nonprocurement Debarment and Suspension,” the applicable appropriations Acts, 28 C.F.R. Part 83,
“Government-Wide Requirements for Drug-Free Workplace (Grants),” and the coordination requirements
of the Public Safety Partnership and Community Policing Act of 1994. The certifications shall be treated as
a material representation of fact upon which reliance will be placed when the U.S. Department of Justice
determines to award the covered grant.
1.

Lobbying
As required by 31 U.S.C. § 1352, implemented at 28 C.F.R. Part 69, for persons entering into a grant or
cooperative agreement over $100,000, and 2 C.F.R. § 200.450 as adopted by the U.S. Department of
Justice in 2 C.F.R. § 2800.101, the applicant certifies that:

2.

A.

No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of Congress, or an employee of a member of
Congress in connection with the making of any federal grant; the entering into of any cooperative
agreement; and the extension, continuation, renewal, amendment or modification of any federal
grant or cooperative agreement;

B.

If any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete and
submit Standard Form - LLL, “Disclosure of Lobbying Activities,” in accordance with its instructions;

C.

If applicant is a nonprofit organization or an institution of higher education, it will comply with the
additional lobbying restrictions set forth in 2 C.F.R. § 200.450(c) as adopted by the U.S. Department
of Justice in 2 C.F.R. § 2800.101; and

D.

The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.

Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
Pursuant to Executive Order 12549, Debarment and Suspension, as implemented at 2 C.F.R. Part 2867,
for prospective participants in primary covered transactions, as defined at 2 C.F.R. § 2867.20(a), and
other requirements, the applicant certifies that it and its principals:
A.

Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;

60

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

3.

B.

Have not within a three-year period preceding this application been convicted of a felony criminal
violation under any Federal law, or been convicted or had a civil judgment rendered against them
for commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, state or local) or private agreement or transaction; violation of federal
or state antitrust statutes or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion or receiving stolen property, making
false claims, or obstruction of justice, or commission of any offense indicating a lack of business
integrity or business honesty that seriously and directly affects your present responsibility;

C.

Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (B) of this
certification; and

D.

Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.

Mandatory Disclosure
Pursuant to the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for
Federal Awards, 2 C.F.R. § 200.113 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101,
the applicant certifies that it:

4.

A.

Has not violated any federal criminal law involving fraud, bribery, or gratuity that may potentially
affect the federal grant or cooperative agreement.

B.

Shall timely disclose in writing to the federal awarding agency or pass-through entity, as applicable,
any violation of federal criminal law involving fraud, bribery, or gratuity that may potentially affect
the federal grant or cooperative agreement.

C.

Shall require that the language of this certification be included in the award documents for all
subawards (including subgrants and cooperative agreements) and shall require all subrecipients
certify and disclose accordingly.

Federal Taxes and Assessments
A.

If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best
of its knowledge and belief, the applicant has filed all Federal tax returns required during the three
years preceding the certification, has not been convicted of a criminal offense under the Internal
Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any
unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment
is the subject of an installment agreement or offer in compromise that has been approved by the
Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.

B.

The applicant certifies that it does not have any unpaid Federal tax liability that has been assessed,
for which all judicial and administrative remedies have been exhausted or have lapsed, and that
is not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

61

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

5.

Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 C.F.R. Part 83, for
grantees/recipients, as defined at 28 C.F.R. § 83.660 A.

The applicant certifies that it will, or will continue to, provide a drug- free workplace by:
i.

Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s
workplace and specifying the actions that will be taken against employees for violation of such
prohibition;

ii.

Establishing an on-going drug-free awareness program to inform employees about a.

The dangers of drug abuse in the workplace;

b.

The grantee’s policy of maintaining a drug-free workplace;

c.

Any available drug counseling, rehabilitation and employee assistance programs; and

d.

The penalties that may be imposed upon employees for drug-abuse violations occurring
in the workplace;

iii. Making it a requirement that each employee to be engaged in the performance of the grant
be given a copy of the statement required by paragraph (i);
iv. Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –

v.

a.

Abide by the terms of the statement; and

b.

Notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;

Notifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such
conviction. Employers of convicted employees must provide notice, including position title, to:
COPS Office, 145 N Street, NE, Washington, D.C. 20530. Notice shall include the identification
number(s) of each affected grant;

vi. Taking one of the following actions, within 30 calendar days of receiving notice under
subparagraph (iv)(b), with respect to any employee who is so convicted a.

Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as
amended; or

b.

Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;

vii. Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).

62

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

B.

6.

The applicant further certifies that it will identify all known workplaces under each COPS Office
award, keep the identification documents on file, and make them available for inspection upon
request by the U.S. Department of Justice officials or their designated representatives.

Coordination
The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify that
there has been appropriate coordination with all agencies that may be affected by the applicant’s grant
proposal if approved. Affected agencies may include, among others, the Office of the United States
Attorney, state or local prosecutors, or correctional agencies. The applicant certifies that there has been
appropriate coordination with all affected agencies.

Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall attach
an explanation to this application regarding the particular statement that cannot be certified. Please check
here  if an explanation is attached to this application. Please note that the applicant is still required to sign the
Certifications form to certify to all the other applicable statements.
False statements or claims made in connection with COPS Office grants (including cooperative agreements)
may result in fines, imprisonment, disbarment from participating in federal grants or contracts, and/or any
other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this
grant.

__________________________________________________ ___________________________
Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)

______________________________________________ ______________________________
Signature of Government Executive/Financial Official Date
(For your electronic signature, please type in your name)

Appendix C. Community policing defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use
of partnerships and problem-solving techniques, to proactively address the immediate conditions that give
rise to public safety issues such as crime, social disorder, and fear of crime.
Community policing is composed of three key components:
1.

Community partnerships

2.

Organizational transformation

3.

Problem solving

Community partnerships
Community partnerships are collaborative partnerships between law enforcement agencies and the
individuals and organizations they serve to develop solutions to problems and increase trust in police.

63

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large, and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing and addressing public safety problems.
Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole departments, public works departments, neighboring law enforcement
agencies, health and human services departments, child support services, ordinance enforcement, and schools.
Community members or groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal
and informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource
for identifying community concerns. These factions of the community can be engaged in achieving specific
goals at town hall meetings, neighborhood association meetings, decentralized offices or storefronts in the
community, and team beat assignments.
Nonprofits or service providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
common interests and can include such entities as victims groups, service clubs, support groups, issue
groups, advocacy groups, community development corporations, and the faith community.
Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear in addressing problems of mutual concern.
Businesses can help identify problems and provide resources for responses, often including their own
security technology and community outreach. The local chamber of commerce and visitor centers can
also assist in disseminating information about police and business partnerships and initiatives, and crime
prevention practices.
Media
The media represent a powerful mechanism by which to communicate with the community. They can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community policing.
It encourages the application of modern management practices to increase efficiency and effectiveness.
Community policing emphasizes changes in organizational structures to institutionalize its adoption and
infuse it throughout the entire department, including the way it is managed and organized, its personnel,
and its technology.

64

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Agency management
Under the community policing model, police management infuses community policing ideals throughout
the agency by making a number of critical changes in climate and culture, leadership, formal labor
relations, decentralized decision-making and accountability, strategic planning, policing and procedures,
organizational evaluations, and increased transparency.
Climate and culture Changing the climate and culture means supporting a proactive orientation that values
systematic problem solving and partnerships. Formal organizational changes should support the informal
networks and communication that take place within agencies to support this orientation.
Leadership Leaders serve as role models for taking risks and building collaborative relationships to
implement community policing and they use their position to influence and educate others about it.
Leaders, therefore, must constantly emphasize and reinforce community policing’s vision, values, and
mission within their organization and support and articulate a commitment to community policing as the
predominant way of doing business.
Labor relations If community policing is going to be effective, police unions and similar forms of organized
labor must be a part of the process and function as partners in the adoption of the community policing
philosophy. Including labor groups in agency changes can ensure support for the changes that are
imperative to community policing implementation.
Decision making Community policing calls for decentralization both in command structure and decisionmaking. Decentralized decision making allows front-line officers to take responsibility for their role in
community policing. When an officer is able to create solutions to problems and take risks, he or she
ultimately feels accountable for those solutions and assumes a greater responsibility for the well-being of
the community. Decentralized decision making involves flattening the hierarchy of the agency, increasing
tolerance for risk taking in problem-solving efforts, and allowing officers discretion in handling calls. In
addition, providing sufficient authority to coordinate various resources to attack a problem and allowing
officers the autonomy to establish relationships with the community will help define problems and develop
possible solutions.
Strategic planning The department should have a written statement reflecting a department-wide
commitment to community policing and a plan that matches operational needs to available resources and
expertise. If a strategic plan is to have value, the members of the organization should be well-versed in it
and be able to give examples of their efforts that support the plan. Components such as the organization’s
mission and values statement should be simple and communicated widely.
Policies Community policing affects the nature and development of department policies and procedures to
ensure that community policing principles and practices have an effect on activities on the street. Problem
solving and partnerships, therefore, should become institutionalized in policies, along with corresponding
sets of procedures, where appropriate.
Organizational evaluations In addition to the typical measures of police performance (arrests, response
times, tickets issued, and crime rates) community policing calls for a broadening of police outcome
measures to include such things as greater community satisfaction, less fear of crime, the alleviation of
problems, and improvement in quality of life. Community policing calls for a more sophisticated approach to
evaluation—one that looks at how feedback information is used, not only how outcomes are measured.

65

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Transparency Community policing involves decision-making processes that are more open than traditional
policing. If the community is to be a full partner, the department needs mechanisms for readily sharing
relevant information on crime and social disorder problems and police operations with the community.
Organizational Structure It is important that the organizational structure of the agency ensure that local
patrol officers have decision-making authority and are accountable for their actions. This can be achieved
through long-term assignments, the development of officers who are generalists, and using special units
appropriately.
Geographic deployment of patrol officers and specialized components With community policing, there is a
shift to the long-term assignment of officers to specific neighborhoods or areas. Geographic deployment of
patrol officers and specialized components can help enhance customer service and facilitate more contact
between police and citizens, thus establishing a strong relationship and mutual accountability. Patrol
beat boundaries should be aligned to neighborhood boundaries to enhance officers’ understanding of
communities within their patrol areas and to build trust within the community. Other community policing
partners should become familiar with both the patrol officers and community policing officers assigned
within each patrol beat to coordinate government and nongovernment community policing activities.
Despecialization To achieve community policing goals, the culture of policing should strive to have officers
have to be able to handle multiple responsibilities and take a team approach to collaborative problem
solving and partnering with the community. Community policing encourages its adoption agency-wide, not
just by special units, although there may be a need for some specialist units that are tasked with identifying
and solving particularly complex problems or managing complex partnerships.
Resources (time, finances, and people) Agencies have to devote the necessary human and financial
resources and the investment of time to support community policing to ensure that problem-solving efforts
are robust and that partnerships are sustained and effective.
Personnel
The principles of community policing need to be infused throughout the entire personnel system of an
agency including recruitment, hiring, selection, and retention of all law enforcement agency staff, from
sworn officers to civilians and volunteers. Personnel evaluations, supervision, and training must also be
aligned with the agencies’ community policing values.
Recruitment, hiring, and selection Agencies need a systematic means of incorporating community
policing elements into their recruitment, selection, and hiring processes. Job descriptions should recognize
community policing and problem-solving responsibilities and encourage the recruitment of officers
who have a spirit of service, instead of only a spirit of adventure. A community policing agency must also
thoughtfully examine where it is seeking recruits, whom it is recruiting and hiring, and what is being tested.
Agencies are also encouraged to seek community involvement in this process through the identification of
competencies and participation in review boards.
Personnel supervision/evaluations Supervisors must tie performance evaluations to community policing
principles and activities that are incorporated into job descriptions. Performance, reward, and promotional
procedures should support sound problem-solving activities, proactive policing, community collaboration,
and citizen satisfaction with police services.
Training Training at all levels—academy, field, and in-service—must support community policing principles
and tactics. It also needs to encourage creative thinking, a proactive orientation, communication and
analytical skills, and techniques for dealing with quality-of-life concerns and maintaining order. Officers can

66

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

be trained to identify and correct conditions that could lead to crime, raise public awareness, and engage
the community in finding solutions to problems. Field training officers and supervisors need to learn how to
encourage problem solving and help officers learn from other problem-solving initiatives. Until community
policing is institutionalized in the organization, training in its fundamental principles will need to take place
regularly.
Information technology systems
Community policing is highly information-intensive, and technology plays a central role in helping to
provide ready access to quality information. Accurate and timely information makes problem-solving
efforts more effective and ensures that officers are informed about the crime and community conditions of
their patrol beat. In addition, technological enhancements can greatly assist with accessing information to
provide vital resources, with improving two-way communication with citizens, and for developing agency
accountability systems and performance outcome measures.
Communication/access to data Technology provides agencies with an important forum by which to
communicate externally with the public and internally within their organization. To communicate with the
public, community policing encourages agencies to develop two-way communication systems through the
Internet that allow for online reports; reverse 911; e-mail alerts; Internet social media discussion forums; and
feedback on interactive applications (such as surveys and geographical information), thereby creating open,
ongoing dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters,
e-mail and enhanced incident reporting, dispatch functions, and communications interoperability with
other entities for more efficient operations. Community policing also encourages the use of technology to
develop accountability and performance measurement systems that are timely and contain accurate metrics
and a broad array of measures and information.
Community policing encourages the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers
in their patrol cars or through personal data devices. In addition, technology can support crime/problem
analysis functions by enabling agencies to gather more detailed information about offenders, victims, crime
locations, and quality-of-life concerns, and to further enhance analysis.
SAFECOM guidance The U.S. Department of Homeland Security Office of Emergency Communications, in
coordination with various stakeholder groups, develops the annual SAFECOM Guidance on Emergency
Communications Grants. The guidance provides recommendations to grantees seeking funding for
interoperable emergency communications projects, including allowable costs, items to consider when
funding emergency communications projects, grants management best practices for emergency
communications grants, and information on standards that ensure greater interoperability. The guidance
is intended to ensure that federally funded investments are compatible and support national goals and
objectives for improving interoperability nationwide. Grantees (including sub-grantees) that are using
TRGP funds to support emergency communications activities should comply with the latest version of
SAFECOM Guidance, including provisions on technical standards that ensure and enhance interoperable
communications. The most recent version of SAFECOM guidance is available at www.safecomprogram.gov/
grant/Default.aspx.
Quality and accuracy of data Information is only as good as its source, and therefore it is not useful if it is of
questionable quality and accuracy. Community policing encourages agencies to put safeguards in place to
ensure that information from various sources is collected in a systematic fashion and entered into central
systems that are linked to one another and checked for accuracy so that it can be used effectively for
strategic planning, problem solving, and performance measurement.
67

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Problem solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving
must be infused into all police operations and guide decision-making efforts. Agencies are encouraged to
think innovatively about their responses and view making arrests as only one of a wide array of potential
responses. A major conceptual vehicle for helping officers to think about problem solving in a structured
and disciplined way is the SARA (scanning, analysis, response, and assessment) problem-solving model.
Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine
the scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders
for the selected problem is typically identified in this phase. A problem can be thought of as two or more
incidents similar in one or more ways and that is of concern to the police and the community. Problems can
be a type of behavior, a place, a person or persons, a special event or time, or a combination of any of these.
The police, with input from the community, should identify and prioritize concerns.
Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current responses,
establish correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is
important to find out as much as possible about each aspect of the crime triangle by asking who?, what?,
when?, where?, how?, why?, and why not? about the victim, offender, and crime location.
Response: Developing solutions to bring about lasting reductions in the number and extent of
problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from totally eliminating the problem through substantially
reducing the problem or reducing the amount of harm caused by the problem to improving the quality of
community cohesion.
Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the
problem declined and if the response contributed to the decline. This information not only assists the
current effort but also gathers data that build knowledge for the future. Strategies and programs can be
assessed for process, outcomes, or both. If the responses implemented are not effective, the information
gathered during analysis should be reviewed. New information may have to be collected before new
solutions can be developed and tested. The entire process should be viewed as circular rather than linear,
meaning that additional scanning, analysis, or responses may be required.
Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim,
offender, and location (the crime triangle) and those factors that could have an impact on them, for
example, capable guardians for victims (e.g., security guards, teachers, and neighbors), handlers for offenders
(e.g., parents, friends, and probation), and managers for locations (e.g., business merchants, park employees,

68

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

and motel clerks). Rather than focusing primarily on addressing the root causes of a problem, the police
focus on the factors that are within their reach, such as limiting criminal opportunities and access to victims,
increasing guardianship, and associating risk with unwanted behavior.

Appendix D. Sole source justification facts
What is “sole source” procurement?
Sole source or procurement by noncompetitive proposals is procurement through solicitation of a proposal
from only one source. Sole source procurements must adhere to the standards set forth in the Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.318,
as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.

When is sole source approval required by the COPS Office?
A grant recipient must request written approval from the COPS Office for sole source procurements in
excess of $150,000 prior to purchasing equipment, technology, or services; obligating funding for a contract;
or entering into a contract with grant funds. For the purchase of equipment, technology, or services under
a COPS Office grant or award, recipients must use their own documented procurement procedures that
reflect applicable state and local laws and regulations, as long as those requirements conform to the federal
procurement requirements set forth in 2 C.F.R.
§ 200.320 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101. A sole source justification
request should be submitted if a recipient determines that the award of a contract through a competitive
process is infeasible. The COPS Office may authorize a noncompetitive proposal if one or more of the
following circumstances apply:

• The item/service is available only from one source.
• The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation.

• Competition is determined inadequate after solicitation of a number of sources.
What documentation must be submitted to the COPS Office for sole source approval?
Requests for sole source procurements of equipment, technology, or services in excess of $150,000 must
be submitted to the COPS Office in writing certifying that the award of the contract through full and open
competition is infeasible.
The outline below may be helpful in preparing your agency’s sole source request and ensuring that all of the
necessary information is included.
Letterhead. The sole source request must be signed and submitted on grantee department letterhead and
must include the agency’s ORI number and the grant number for which the approval is being sought. The
request should also include the following information:
Section I.
A brief description of the project, the amount to be designated for the sole source
procurement, and the purpose of the contract

69

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Section II.
(a) An explanation as to why it is necessary to contract in a noncompetitive manner
and (b) Which one (or more) of the three circumstances identified below applies to the
procurement transaction (include supporting information as identified below under the
applicable section(s)):
a.

If the item or service is available only from one source, please include the following:

• Uniqueness of items or services to be procured from the proposed contractor or
vendor (compatibility, patent issues, etc.

• How the agency determined that the item or service is only available from one
source (e.g., market survey results, independent agency research, patented or
proprietary system, etc.

• Explanation of need for contractor’s expertise linked to the current project (e.g.,
knowledge of project management, responsiveness, experience of contractor
personnel, prior work on earlier phases of project)

• Any additional information that would support the case
b.

If the public exigency or emergency for the requirement will not permit a delay resulting
from competitive solicitation, please include the following:

• When the contractual coverage is required by your department and why
• Impact on project if deadline/dates are not met
• How long it would take an alternate contractor to reach the same required level of
competence (equate to dollar amounts, if desired)

• Any additional information that would support the case
c.

If competition is determined inadequate after solicitation of a number of sources, please
include the following:

• Results of a market survey to determine competition availability; if no survey is
conducted, please explain why not

• Any additional information that would support the case
Section III. A declaration that this action/choice is in the best interest of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your agency
will be contacted if any of the identified information is missing or if additional supporting information is
required. If the COPS Office determines that the request does not meet the standards set forth above, the
request will be denied.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 2
C.F.R. § 200.318 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101. In addition, the grant
recipient agrees not to award federal funds under this program to any party that is debarred or suspended
from participation in federal assistance programs.
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your Grant Program Specialist or program point of contact at 800-421-6770.

70

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Contact the COPS Office
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Office Program Manager.
For more information about COPS Office programs and resources, please call the COPS Of﻿﻿fice Response
Center at 800-421-6770 or visit the COPS Office online at www.COPS.usdoj.gov.

Appendix E. Conference reporting requirements
The sample submission forms on the following pages show the required reporting categories for conference
expenses.

71

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

72

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

73

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

74

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

75

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

76

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

77

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

78

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

79

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

80

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

81

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

82

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

83

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

84

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix F. Consultant/contractor rate information sheet
Awardee guidelines on consultant rate approval requests
Compensation for individual consultant services procured under a COPS Office grant must be reasonable
and allocable in accordance with 2 C.F.R. Part 225 (OMB Circular A-87) (Cost Principles for State, Local, and
Indian Tribal Governments), 2 C.F.R. Part 220 (OMB Circular A-21) (Cost Principles for Educational Institutions),
2 C.F.R. Part 230 (OMB Circular A-122) (Cost Principles for Non-Profit Organizations), and 48 C.F.R. Part 31.000,
et seq. (FAR 31.2) (Cost Principles for Commercial Organizations), as applicable, and consistent with that paid
for similar services in the marketplace.
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary
a consultant receives from his or her primary employer, as applicable, up to $550 per day. If individuals
receive fringe benefits from their primary employer, such fringe benefit costs should not be included in
the calculation of consultant rates. For consultant or contractor rates which exceed $550 per day, the COPS
Office requires written justification if the consultants or contractors are hired through a noncompetitive
bidding process. The awardee agency must provide justification for any such rate in excess of $550 per day
and receive COPS Office approval of that rate before drawing down grant funds. Any jurisdiction that does
not provide sufficient written justification will be limited to $550 per day for each consultant or contractor.
Please note that this does not mean that the rate can or should be $550 for all consultants.
Note: Consultant and contractor daily rates do not include travel or subsistence, but may include
preparation, evaluation, and travel time.

Guidance for requesting a consultant rate based on employment
Consultants associated with educational institutions (including state-run educational institutions). If
representing the academic institution, the maximum rate of compensation that will be allowed is the
consultant’s academic salary projected for 12 months, divided by 260. These individuals normally receive
fringe benefits that include sick leave for a full 12-month period, even though they may only work nine
months per year in their academic positions. This does not apply to individuals providing consultant
work outside of their academic commitments. In such cases, the rate of compensation will be based on
reasonable cost principles and requires documentation supporting the requested rate.
Consultants employed by state and local government. Compensation for these consultants will be
allowed only when the unit of government will not provide these services without cost. If a state or local
government employee is providing services under a federal grant and is representing his or her agency
without pay from its respective unit of government, the rate of compensation is not to exceed the daily
salary rate for the employee paid by the unit of government. If the state or local government employee is
providing services under a federal grant and is not representing his or her agency, the rate of compensation
is based on the necessary and reasonable cost principles. Please note that under the nonsupplanting
requirement of the COPS Office statute, COPS Office award funds may not be used to supplant (replace)
local funding which otherwise would have been spent on consultants employed by state or local
government. The statute bars federal funding of existing consultants and also of newly hired consultants
that a community is committed to fund in the absence of a COPS Office award.

85

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Consultants employed by commercial and not-for-profit organizations. These organizations are normally
subject to competitive bidding procedures. Thus, if they have been selected through competitive bidding,
they are not subject to the $550 per day maximum compensation threshold. In those cases where an
individual has authority to consult without employer involvement, the rate of compensation should not
exceed the individual’s daily salary rate paid by his or her employer, subject to the $550 limitation.
To request approval of a consultant rate in excess of $550 per day, please submit the signed request on
awardee department letterhead and include the agency ORI and the award number for which the approval
is being sought.
Please include the following:

• Description of the services to be provided by the consultant(s) or contractor(s), including
• the number of days and hours to be worked by each consultant/contractor;
• the daily rate of each consultant/contractor that exceeds $550/day (indicate fringe benefits, if
applicable);

• a resume or curriculum vitae (CV) for each consultant or contracted individual whose rate
exceeds $550 per day.

• Documented prior instances when a similar rate has been charged by or paid to the consultant/
contractor

• If the consultant is not self-employed and has a primary employer, documentation showing that

the requested daily rate is proportionate to the consultant’s regular salary (e.g., pay stubs, letter from
employer).

• Optional: You may submit other important information about the consultant(s) or contractor(s) at

this time, such as letters of reference; lists of any relevant publications, papers, or honors; advanced
experience as a practitioner or academic in the subject area; advanced training relating to the focus of
your project; and/or any unique circumstances which you feel should be considered as the COPS Office
reviews your proposed consultant/contractor rates.

To request approval of a consultant/contractor rate in excess of $550 per day, please return this information
to your Grant Program Specialist or project manager as soon as possible to expedite the consultant/
contractor rate review process.

Appendix G. Whistleblower protection (41 U.S.C. 4712)
41 U.S.C. 4712. Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information
(a). Prohibition of reprisals.—
(1). In general.—An employee of a contractor, subcontractor, or grantee may not be discharged,
demoted, or otherwise discriminated against as a reprisal for disclosing to a person or body described in
paragraph (2) in-formation that the employee reasonably believes is evidence of gross mismanagement
of a Federal contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal
contract or grant, a substantial and specific danger to public health or safety, or a violation of law, rule,
or regulation related to a Federal contract (including the competition for or negotiation of a contract) or
grant.

86

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

(2). Persons and bodies covered.—The persons and bodies described in this paragraph are the persons
and bodies as follows:
(A). A Member of Congress or a representative of a committee of Congress.
(B). An Inspector General.
(C). The Government Accountability Office.
(D). A Federal employee responsible for contract or grant oversight or management at the relevant
agency.
(E). An authorized official of the U.S. Department of Justice or other law enforcement agency.
(F). A court or grand jury.
(G). A management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.
(3). Rules of construction.—For the purposes of paragraph (1)—
(A). an employee who initiates or provides evidence of contractor, subcontractor, or grantee
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a
Federal contract or grant shall be deemed to have made a disclosure covered by such paragraph;
and
(B). a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an
executive branch official, unless the request takes the form of a non-discretionary directive and is
within the authority of the ex-ecutive branch official making the request.
(b). Investigation of complaints.—
(1). Submission of complaint.—A person who believes that the person has been subjected to a reprisal
prohibited by subsection (a) may submit a complaint to the Inspector General of the executive agency
involved. Unless the Inspector General determines that the complaint is frivolous, fails to allege a
violation of the prohibition in sub-section (a), or has previously been addressed in another Federal or
State judicial or administrative proceeding initiated by the complainant, the Inspector General shall
investigate the complaint and, upon completion of such investigation, submit a report of the findings of
the investigation to the person, the contractor or grantee con-cerned, and the head of the agency.
(2). Inspector General action.—
(A). Determination or submission of report on findings.—Except as provided under subparagraph
(B), the In-spector General shall make a determination that a complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal
or State judicial or administrative proceeding initiated by the complainant or submit a report under
paragraph (1) within 180 days after receiving the complaint.
(B). Extension of time.—If the Inspector General is unable to complete an investigation in time to
submit a report within the 180-day period specified in subparagraph (A) and the person submitting
the complaint agrees to an extension of time, the Inspector General shall submit a report under
paragraph (1) within such additional period of time, up to 180 days, as shall be agreed upon
between the Inspector General and the person submitting the com-plaint.

87

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

(3). Prohibition on disclosure.—The Inspector General may not respond to any inquiry or disclose any
information from or about any person alleging the reprisal, except to the extent that such response or
disclosure is—
(A). made with the consent of the person alleging the reprisal;
(B). made in accordance with the provisions of section 552a of title 5 or as required by any other
applicable Federal law; or
(C). necessary to conduct an investigation of the alleged reprisal.
(4). Time limitation.—A complaint may not be brought under this subsection more than three years
after the date on which the alleged reprisal took place.
(c). Remedy and enforcement authority.—
(1). In general.—Not later than 30 days after receiving an Inspector General report pursuant to
subsection (b), the head of the executive agency concerned shall determine whether there is sufficient
basis to conclude that the contractor or grantee concerned has subjected the complainant to a reprisal
prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of
the following actions:
(A). Order the contractor or grantee to take affirmative action to abate the reprisal.
(B). Order the contractor or grantee to reinstate the person to the position that the person held
before the reprisal, together with compensatory damages (including back pay), employment
benefits, and other terms and conditions of employment that would apply to the person in that
position if the reprisal had not been taken.
(C). Order the contractor or grantee to pay the complainant an amount equal to the
aggregate amount of all costs and expenses (including attorneys’ fees and expert witnesses’
fees) that were reasonably incurred by the com-plainant for, or in connection with, bringing the
complaint regarding the reprisal, as determined by the head of the executive agency.
(2). Exhaustion of remedies.—If the head of an executive agency issues an order denying relief under
paragraph (1) or has not issued an order within 210 days after the submission of a complaint under
subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days
after the expiration of the extension of time, and there is no showing that such delay is due to the
bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative
remedies with respect to the complaint, and the complainant may bring a de novo action at law or
equity against the contractor or grantee to seek compensatory damages and other relief available
under this section in the appropriate district court of the United States, which shall have jurisdiction
over such an action without regard to the amount in controversy. Such an action shall, at the request of
either party to the action, be tried by the court with a jury. An action under this paragraph may not be
brought more than two years after the date on which remedies are deemed to have been exhausted.
(3). Admissibility of evidence.—An Inspector General determination and an agency head order
denying relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity
brought pursuant to this subsection.
(4). Enforcement of orders.—Whenever a person fails to comply with an order issued under paragraph
(1), the head of the executive agency concerned shall file an action for enforcement of such order in
the United States district court for a district in which the reprisal was found to have occurred. In any
action brought under this paragraph, the court may grant appropriate relief, including injunctive relief,

88

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

compensatory and exemplary damages, and attorney fees and costs. The person upon whose behalf
an order was issued may also file such an action or join in an action filed by the head of the executive
agency.
(5). Judicial review.—Any person adversely affected or aggrieved by an order issued under paragraph
(1) may obtain review of the order’s conformance with this subsection, and any regulations issued to
carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged
in the order to have occurred. No petition seeking such review may be filed more than 60 days after
issuance of the order by the head of the exec-utive agency. Review shall conform to chapter 7 of title
5. Filing such an appeal shall not act to stay the en-forcement of the order of the head of an executive
agency, unless a stay is specifically entered by the court.
(6). Burdens of proof.—The legal burdens of proof specified in section 1221(e) of title 5 shall be
controlling for the purposes of any investigation conducted by an Inspector General, decision by
the head of an executive agency, or judicial or administrative proceeding to determine whether
discrimination prohibited under this section has occurred.
(7). Rights and remedies not waivable.—The rights and remedies provided for in this section may not
be waived by any agreement, policy, form, or condition of employment.
(d). Notification of employees.—The head of each executive agency shall ensure that contractors,
subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies
provided under this section, in the predominant native language of the workforce.
(e). Construction.—Nothing in this section may be construed to authorize the discharge of, demotion of, or
dis-crimination against an employee for a disclosure other than a disclosure protected by subsection (a) or
to modify or derogate from a right or remedy otherwise available to the employee.
(f ). Exceptions.—
(1). This section shall not apply to any element of the intelligence community, as defined in section 3(4)
of the National Security Act of 1947 (50 U.S.C. 401a(4)).
(2). This section shall not apply to any disclosure made by an employee of a contractor, subcontractor,
or grantee of an element of the intelligence community if such disclosure—
(A). relates to an activity of an element of the intelligence community; or
(B). was discovered during contract, subcontract, or grantee services provided to an element of
the intelligence community.
(g). Definitions.—In this section:
(1). The term “abuse of authority” means an arbitrary and capricious exercise of authority that is
inconsistent with the mission of the executive agency concerned or the successful performance of a
contract or grant of such agency.
(2). The term “Inspector General” means an Inspector General appointed under the Inspector General
Act of 1978 and any Inspector General that receives funding from, or has oversight over contracts or
grants awarded for or on behalf of, the executive agency concerned.
(h). Construction.—Nothing in this section, or the amendments made by this section, shall be construed to
provide any rights to disclose classified information not otherwise provided by law.
(i). Duration of section.—This section shall be in effect for the four-year period beginning on the date that
is 180 days after the date of the enactment of this section.
89

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix H. 2 CFR Appendix II to Part 200: Contract provisions for nonfederal entity
contracts under federal awards
In addition to other provisions required by the federal agency or nonfederal entity, all contracts made by the
nonfederal entity under the federal award must contain provisions covering the following, as applicable.
A.

Contracts for more than the simplified acquisition threshold currently set at $150,000, which is the
inflation adjusted amount determined by the Civilian Agency Acquisition Council and the Defense
Acquisition Regulations Council (Councils) as authorized by 41 U.S.C. 1908, must address administrative,
contractual, or legal remedies in instances where contractors violate or breach contract terms and
provide for such sanctions and penalties as appropriate.

B.

All contracts in excess of $10,000 must address termination for cause and for convenience by the
nonfederal entity, including the manner by which it will be effected and the basis for settlement.

C.

Equal employment opportunity. Except as otherwise provided under 41 CFR Part 60, all contracts that
meet the definition of “federally assisted construction contract” in 41 CFR Part 60–1.3 must include
the equal opportunity clause provided under 41 CFR 60–1.4(b), in accordance with Executive Order
11246, “Equal Employment Opportunity” (30 FR 12319, 12935, 3 CFR Part, 1964–1965 Comp., p. 339), as
amended by Executive Order 11375, “Amending Executive Order 11246 Relating to Equal Employment
Opportunity” and implementing regulations at 41 CFR part 60, “Office of Federal Contract Compliance
Programs, Equal Employment Opportunity, U.S. Department of Labor.”

D.

Davis-Bacon Act, as amended (40 U.S.C. 3141–3148). When required by federal program legislation,
all prime construction contracts in excess of $2,000 awarded by nonfederal entities must include
a provision for compliance with the Davis-Bacon Act (40 U.S.C. 3141–3144, and 3146–3148) as
supplemented by U.S. Department of Labor regulations (29 CFR Part 5, “Labor Standards Provisions
Applicable to Contracts Covering Federally Financed and Assisted Construction”). In accordance with
the statute, contractors must be required to pay wages to laborers and mechanics at a rate not less than
the prevailing wages specified in a wage determination made by the Secretary of Labor. In addition,
contractors must be required to pay wages not less than once a week. The nonfederal entity must place
a copy of the current prevailing wage determination issued by the U.S. Department of Labor in each
solicitation. The decision to award a contract or subcontract must be conditioned upon the acceptance
of the wage determination. The nonfederal entity must report all suspected or reported violations to the
federal awarding agency. The contracts must also include a provision for compliance with the Copeland
“Anti-Kickback” Act (40 U.S.C. 3145) as supplemented by U.S. Department of Labor regulations (29 CFR
Part 3, “Contractors and Subcontractors on Public Building or Public Work Financed in Whole or in Part
by Loans or Grants from the United States”). The Act provides that each contractor or subrecipient must
be prohibited from inducing, by any means, any person employed in the construction, completion, or
repair of public work to give up any part of the compensation to which he or she is otherwise entitled.
The nonfederal entity must report all suspected or reported violations to the federal awarding agency.

E.

Contract Work Hours and Safety Standards Act (40 U.S.C. 3701–3708). Where applicable, all contracts
awarded by the nonfederal entity in excess of $100,000 that involve the employment of mechanics or
laborers must include a provision for compliance with 40 U.S.C. 3702 and 3704 as supplemented by
U.S. Department of Labor regulations (29 CFR Part 5). Under 40 U.S.C. 3702 of the Act, each contractor
must be required to compute the wages of every mechanic and laborer on the basis of a standard work
week of 40 hours. Work in excess of the standard work week is permissible provided that the worker is
compensated at a rate of not less than one and a half times the basic rate of pay for all hours worked in

90

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

excess of 40 hours in the work week. The requirements of 40 U.S.C. 3704 are applicable to construction
work and provide that no laborer or mechanic must be required to work in surroundings or under
working conditions which are unsanitary, hazardous, or dangerous. These requirements do not apply to
the purchases of supplies or materials or articles ordinarily available on the open market or contracts for
transportation or transmission of intelligence.
F.

Rights to Inventions Made Under a Contract or Agreement. If the federal award meets the definition
of “funding agreement” under 37 CFR § 401.2 (a) and the recipient or subrecipient wishes to enter into
a contract with a small business firm or nonprofit organization regarding the substitution of parties,
assignment, or performance of experimental, developmental, or research work under that “funding
agreement,” the recipient or subrecipient must comply with the requirements of 37 CFR Part 401, “Rights
to Inventions Made by Nonprofit Organizations and Small Business Firms Under Government Grants,
Contracts and Cooperative Agreements” and any implementing regulations issued by the awarding
agency.

G.

Clean Air Act (42 U.S.C. 7401–7671q.) and the Federal Water Pollution Control Act (33 U.S.C. 1251–1387),
as amended. Contracts and subgrants of amounts in excess of $150,000 must contain a provision that
requires the nonfederal award to agree to comply with all applicable standards, orders, or regulations
issued pursuant to the Clean Air Act (42 U.S.C. 7401–7671q) and the Federal Water Pollution Control Act
as amended (33 U.S.C. 1251–1387). Violations must be reported to the federal awarding agency and the
Regional Office of the Environmental Protection Agency (EPA).

H. Mandatory standards and policies relating to energy efficiency which are contained in the state energy
conservation plan issued in compliance with the Energy Policy and Conservation Act (42 U.S.C. 6201).
I.

Debarment and Suspension (Executive Orders 12549 and 12689). A contract award (see 2 CFR 180.220)
must not be made to parties listed on the governmentwide Excluded Parties List System in the System
for Award Management (SAM), in accordance with the OMB guidelines at 2 CFR 180 that implement
Executive Orders 12549 (3 CFR Part 1986 Comp., p. 189) and 12689 (3 CFR Part 1989 Comp., p. 235),
“Debarment and Suspension.” The Excluded Parties List System in SAM contains the names of parties
debarred, suspended, or otherwise excluded by agencies, as well as parties declared ineligible under
statutory or regulatory authority other than Executive Order 12549.

J.

Byrd Anti-Lobbying Amendment (31 U.S.C. 1352). Contractors that apply or bid for an award of $150,000
or more must file the required certification. Each tier certifies to the tier above that it will not use and
has not used federal appropriated funds to pay any person or organization for influencing or attempting
to influence an officer or employee of any agency, a member of Congress, officer or employee of
Congress, or an employee of a member of Congress in connection with obtaining any federal contract,
grant, or any other award covered by 31 U.S.C. 1352. Each tier must also disclose any lobbying with
nonfederal funds that takes place in connection with obtaining any federal award. Such disclosures are
forwarded from tier to tier up to the nonfederal award.

K.

See § 200.322 Procurement of recovered materials.

91

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Glossary of Terms
allowable costs. Allowable costs are expenses that may be funded by this grant program. The COPS Office
CPD award must be limited to funding for equipment, services, personnel, and other costs purchased or
hired on or after the award start date. Upon review of your submitted budget, any unallowable costs were
removed. The Financial Clearance Memorandum (FCM) that was included in your award package specifies
your allowable costs, contains the final budget category amounts for which your agency was approved, and
notes any relevant revisions that were made to your original budget submission.
audit. Work done by auditors, including both the Office of the Inspector General (OIG) and state or local
auditors, to examine financial statements and to review: (a) compliance with laws and regulations; (b)
economy and efficiency of operations; (c) effectiveness in achieving program results; and (d) allowability of
costs claimed against the award.
authorized officials. The authorized officials are the individuals in your organization who have final authority
and responsibility for all programmatic and financial decisions regarding this grant award. At the time of
award application, your agency listed the law enforcement executive (usually the chief of police, sheriff,
etc.) and the government executive (usually the mayor, board president, etc.) for your agency. For non-law
enforcement agencies (institutions of higher education, private organizations, etc.), the authorized officials
are the programmatic and financial officials who have the ultimate signatory authority to sign contracts
on behalf of your organization. These executives are listed on your award document and are understood
to be your authorized officials. If any of the executive information is incorrect, please submit the correct
information to the COPS Office by completing an official Change of Information form available online at
www.cops.usdoj.gov.
award start date. This is the date on or after which your agency is authorized to purchase or hire any
allowable equipment, services, personnel, or other costs that were approved by the COPS Office. The award
start date is found on your grant award document. Awardees may not expend funds prior to this date
without written approval from the COPS Office.
career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a person
hired on a permanent basis who is authorized by law, or by a state or local public agency, to engage in or
oversee the prevention, detection, or investigation of violations of criminal laws.
Catalog of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication that
contains a description and index of all forms of federal assistance. Each program is assigned a CFDA number,
which is used by auditors to track award revenues under the Single Audit Act. It is also used in participating
states by State Single Points of Contact in conducting the required intergovernmental reviews under
Executive Order 12372. The CFDA number for the COPS Office CPD Program award is 16.710.
closeout. This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by
the recipient and awarding agency.
cognizant federal agency. Your cognizant federal agency is generally the federal agency that provides your
agency with the most federal money. The Office of Management and Budget (OMB) may have already
assigned your cognizant federal agency to you. If this is the first federal award that your organization has
received, the U.S. Department of Justice (DOJ) is your cognizant federal agency.

92

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

community policing. Community policing is a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All
newly hired, additional, or rehired officers (or an equal number of redeployed veteran officers) funded under
COPS Office programs must engage in community policing activities.
Computer Aided Dispatch (CAD) system. A computer database that can track calls for service, maintain
status of units available, provide various reports, produce address histories, and support electronic mail. With
the installation of integrated CAD systems, officers are able to receive calls for service on their mobile data
computers rather than over the radio. Radios can then be used only for serious emergencies.
consortium. A consortium is a group of two or more governmental entities that agree to form a partnership
to provide law enforcement services to their constituent communities.
COPS Office finance staff. The COPS Office finance staff handles your agency’s financial and budgetary
needs related to this award. A staff accountant has been assigned to your state, and is available to answer
any questions that you may have concerning the financial aspects of your grant. To identify your staff
accountant, please call the COPS Office Response Center at 800-421-6770, or visit the COPS Office website at
www.cops.usdoj.gov.
COPS Office. The Office of Community Oriented Policing Services (COPS Office) is the division within the U.S.
Department of Justice that is the grantor agency for your award. The COPS Office is responsible for assisting
your agency with the administration and maintenance of your award for the entire award period. You can
reach the COPS Office at 800-421-6770.
COPS Office Program Manager. COPS Office Program Managers are trained to assist you with implementing
and maintaining your Community Policing Development award. A Program Manager is assigned to
your project and is available to answer any questions that you may have concerning the administrative,
programmatic, and substantive aspects of your award. Your Program Manager can assist you with such
matters as requesting an extension on your award or modifying the award, and reviewing outlines for
project deliverables. The name and phone number of your COPS Office Program Manager is provided on the
award congratulatory letter and available by contacting the COPS Office Response Center at 800-421-6770.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management and Budget
(OMB) has required all agencies applying for federal funding to obtain this number prior to application. The
DUNS number is a unique nine- or thirteen-digit identification number that is assigned upon request to
agencies by Dun & Bradstreet (D&B). This number will be used by the Federal Government to better track
grant recipient information throughout the grant cycle and to provide consistent name and address data for
electronic grant application systems. To obtain a DUNS number, visit the Dun & Bradstreet website at www.
dnb.com or call 866-705-5711.
Employer Identification Number (EIN) / OJP vendor number. This number is usually your agency’s nine-digit
federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your accounting/
bookkeeping department should have this number. In some cases, the EIN has been previously assigned
to another agency within your jurisdiction. In this instance, a new vendor number will be assigned to
you by the Office of the Chief Financial Officer. The newly assigned number is to be used for COPS Office
administrative purposes only and should not be used for IRS purposes.

93

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

federally recognized tribe. Tribal entities that are recognized and eligible for funding and services from
the BIA by virtue of their status as Indian tribes. They are acknowledged to have the immunities and
privileges available to other federally recognized Indian tribes by virtue of their government-to-government
relationship with the United States as well as the responsibilities, power, limitations, and obligations of
such tribes. Only federally recognized tribes are eligible to apply for COPS Office tribal grant funds. For
further information, contact BIA, Division of Tribal Government Services, MS-4631 – MIB, 1849 C Street NW,
Washington, DC 20240, 202-208-2475.
Grant Monitoring Specialist. COPS Office Grant Monitoring Specialists are trained and available to assist you
in addressing any compliance-related questions regarding your award. Grant Monitoring Specialists plan
and conduct site visits and office-based grant reviews. During the life of your award, you may be selected
for a monitoring site visit to assess your compliance with the terms and agreements of the award program,
to review your community policing initiatives, and to provide technical and administrative support for your
award. Please contact the COPS Office Response Center at 800-421-6770 if you have any compliance-related
questions.
grant/award number. The award number identifies your agency’s specific Community Policing Development
award and can be found on your award document. This number should be used as a reference when
corresponding with the COPS Office. Your award number is in the format 2015-CKWX-0000 for awards made
in FY 2015. The COPS Office tracks award information based upon this number.
local budget cycle. Your agency’s fiscal year. Some common examples include January 1 to December 31,
October 1 to September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
obligation of funds. The COPS Office obligates federal funds when the award document is signed by
the COPS Office Director or his or her designated official. For the awardee, award funds are obligated
when monies are spent or orders are placed for purchasing approved technology or services under your
Community Policing Development award. The term “encumbrance” is often used at the local and state levels
to describe this type of transaction. Liquidated obligations are considered cash outlays or monies actually
spent. Unliquidated obligations are obligations incurred and recorded but not yet paid (accrual basis of
accounting) or not yet recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) number. This number is assigned by the FBI, and it is your agency’s
unique identifier. The first two letters are your state abbreviation, the next three numbers are your county’s
code, and the final two numbers identify your jurisdiction within your county. If your agency does not have
an ORI number assigned by the FBI, the COPS Office assigns a non-official ORI code to use as an agency
identifier (in such cases, the last two characters will be “ZZ”). It can be found on your award document. When
you contact the COPS Office with a question, please reference your ORI number (or your award number).
primary law enforcement authority. An agency with primary law enforcement authority is the agency that is
the first responder to calls for service, and has ultimate and final responsibility for the prevention, detection,
or investigation of violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with fulfilling
the mandates of this law. The purposes of the law are to

• increase the number of community policing officers on the beat;
• provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community;

94

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

• encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;

• encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.

System for Award Management (SAM). The SAM database is the repository for standard information about
federal financial assistance applicants, recipients, and sub-recipients. Organizations that have previously
submitted applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov
registration. Please note, however, that applicants must update or renew their SAM at least once per year to
maintain an active status. Information about registration procedures can be accessed at www.sam.gov.
supplanting. For the purposes of your COPS Office Community Policing Development award, supplanting
means replacing state, local, or Bureau of Indian Affairs (BIA) funds that otherwise would have been spent
on award purposes with federal COPS Office funds. State, local, and tribal governments are prohibited from
supplanting throughout the award period. This means that your agency may not use COPS Office funds to
pay for any equipment/technology, services, personnel, or other items which, in the absence of the COPS
Office program, would otherwise have been funded with state or local funds or with funds supplied by
the BIA. The COPS Office funds must instead be used to supplement, or increase, your budget on award
purposes. For additional information on supplanting, please review award condition #5 on page 8 in this
manual.

95

2015 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

2015 Community Policing Development (CPD)
Program Award Owner’s Manual
This manual was created to assist COPS Office Community Policing Development (CPD) Program awardees with the
administrative and financial matters associated with the award.
For more information about your Community Policing Development award, please contact your COPS Office Program
Manager. If you do not know the name or telephone number of your COPS Office Program Manager, please contact the
COPS Office Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published 2015
96

